Exhibit 10.1

EXECUTION VERSION

 

 

 

$1,400,000,000

FIVE-YEAR COMPETITIVE ADVANCE AND

REVOLVING CREDIT AGREEMENT

among

RAYTHEON COMPANY,

as the Borrower,

THE LENDERS NAMED HEREIN,

BANK OF AMERICA, N.A.,

as Syndication Agent,

CITIBANK, N.A. and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

Dated as of December 13, 2011

 

 

 

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Terms Generally

     15   

ARTICLE II THE CREDITS

     16   

SECTION 2.01.

 

Commitments

     16   

SECTION 2.02.

 

Loans

     16   

SECTION 2.03.

 

Competitive Bid Procedure

     17   

SECTION 2.04.

 

Borrowing Procedure

     19   

SECTION 2.05.

 

Swingline Commitment

     19   

SECTION 2.06.

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     20   

SECTION 2.07.

 

Evidence of Debt; Repayment of Loans

     21   

SECTION 2.08.

 

Fees

     21   

SECTION 2.09.

 

Interest on Loans

     22   

SECTION 2.10.

 

Default Interest

     22   

SECTION 2.11.

 

Alternate Interest

     23   

SECTION 2.12.

 

Termination and Reduction of Commitments

     23   

SECTION 2.13.

 

Conversion and Continuation of Revolving Credit Borrowings

     23   

SECTION 2.14.

 

Prepayment

     24   

SECTION 2.15.

 

Reserve Requirements; Change in Circumstances

     25   

SECTION 2.16.

 

Change in Legality

     26   

SECTION 2.17.

 

Indemnity

     27   

SECTION 2.18.

 

Pro Rata Treatment

     27   

SECTION 2.19.

 

Sharing of Setoffs

     28   

SECTION 2.20.

 

Payments

     28   

SECTION 2.21.

 

Taxes

     28   

SECTION 2.22.

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

     32   

SECTION 2.23.

 

Commitment Increases

     33   

SECTION 2.24.

 

Borrowing Notices; Etc

     34   



--------------------------------------------------------------------------------

ARTICLE III LETTERS OF CREDIT

     34   

SECTION 3.01.

 

L/C Commitment

     34   

SECTION 3.02.

 

Procedure for Issuance or Amendment of Letter of Credit

     35   

SECTION 3.03.

 

Fees and Other Charges

     35   

SECTION 3.04.

 

L/C Participations

     36   

SECTION 3.05.

 

Reimbursement Obligation of the Borrower

     37   

SECTION 3.06.

 

Obligations Absolute

     37   

SECTION 3.07.

 

Letter of Credit Payments

     38   

SECTION 3.08.

 

Applications

     38   

SECTION 3.09.

 

Existing Letters of Credit

     38   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     38   

SECTION 4.01.

 

Organization; Powers

     38   

SECTION 4.02.

 

Authorization

     39   

SECTION 4.03.

 

Enforceability

     39   

SECTION 4.04.

 

Governmental Approvals

     39   

SECTION 4.05.

 

Financial Statements

     39   

SECTION 4.06.

 

No Material Adverse Change

     39   

SECTION 4.07.

 

Litigation; Compliance with Laws

     39   

SECTION 4.08.

 

Federal Reserve Regulations

     40   

SECTION 4.09.

 

Investment Company Act

     40   

SECTION 4.10.

 

Tax Returns

     40   

SECTION 4.11.

 

No Material Misstatements

     40   

SECTION 4.12.

 

Employee Benefit Plans

     40   

SECTION 4.13.

 

No Default

     41   

SECTION 4.14.

 

Ownership of Property; Liens; Insurance

     41   

SECTION 4.15.

 

Intellectual Property

     41   

SECTION 4.16.

 

Labor Matters

     41   

SECTION 4.17.

 

Environmental Matters

     41   

SECTION 4.18.

 

Solvency

     42   

ARTICLE V CONDITIONS OF EFFECTIVENESS AND LENDING

     42   

SECTION 5.01.

 

All Borrowings

     42   

SECTION 5.02.

 

Effectiveness

     43   

ARTICLE VI AFFIRMATIVE COVENANTS

     44   

SECTION 6.01.

 

Existence; Businesses and Properties

     44   



--------------------------------------------------------------------------------

SECTION 6.02.

 

Insurance

     45   

SECTION 6.03.

 

Payment of Obligations; Taxes

     45   

SECTION 6.04.

 

Financial Statements, Reports, etc

     45   

SECTION 6.05.

 

Litigation and Other Notices

     46   

SECTION 6.06.

 

Employee Benefits

     46   

SECTION 6.07.

 

Maintaining Records; Access to Properties and Inspections

     47   

SECTION 6.08.

 

Use of Proceeds

     47   

SECTION 6.09.

 

Environmental Laws

     47   

ARTICLE VII NEGATIVE COVENANTS

     47   

SECTION 7.01.

 

Liens

     47   

SECTION 7.02.

 

Sale and Lease-Back Transactions

     49   

SECTION 7.03.

 

Mergers, Consolidations and Sales of Assets

     49   

SECTION 7.04.

 

Subsidiary Indebtedness

     49   

SECTION 7.05.

 

Financial Covenant

     50   

ARTICLE VIII EVENTS OF DEFAULT

     50   

ARTICLE IX THE AGENTS

     52   

SECTION 9.01.

 

Appointment

     52   

SECTION 9.02.

 

Delegation of Duties

     52   

SECTION 9.03.

 

Exculpatory Provisions

     52   

SECTION 9.04.

 

Reliance by Administrative Agent

     53   

SECTION 9.05.

 

Notice of Default

     53   

SECTION 9.06.

 

Non-Reliance on Agents and Other Lenders

     53   

SECTION 9.07.

 

Indemnification

     54   

SECTION 9.08.

 

Agent in Its Individual Capacity

     54   

SECTION 9.09.

 

Successor Administrative Agent

     54   

SECTION 9.10.

 

Arrangers, Documentation Agent and Syndication Agent

     55   

ARTICLE X MISCELLANEOUS

     55   

SECTION 10.01.

 

Notices

     55   

SECTION 10.02.

 

Survival of Agreement

     56   

SECTION 10.03.

 

Binding Effect

     56   

SECTION 10.04.

 

Successors and Assigns

     56   

SECTION 10.05.

 

Expenses; Indemnity

     60   

SECTION 10.06.

 

Right of Setoff

     60   



--------------------------------------------------------------------------------

SECTION 10.07.

 

APPLICABLE LAW

     61   

SECTION 10.08.

 

Waivers; Amendment

     61   

SECTION 10.09.

 

Interest Rate Limitation

     61   

SECTION 10.10.

 

Entire Agreement

     61   

SECTION 10.11.

 

WAIVER OF JURY TRIAL

     62   

SECTION 10.12.

 

Severability

     62   

SECTION 10.13.

 

Counterparts

     62   

SECTION 10.14.

 

Headings

     62   

SECTION 10.15.

 

Jurisdiction; Consent to Service of Process

     62   

SECTION 10.16.

 

Confidentiality

     63   

SECTION 10.17.

 

Waiver and Consent of the Existing Credit Agreements

     63   

SECTION 10.18.

 

USA PATRIOT ACT

     64   

SECTION 10.19.

 

Defaulting Lenders

     64   



--------------------------------------------------------------------------------

EXHIBITS     

 

Exhibit A

     Administrative Questionnaire Exhibit B      Form of Assignment and
Assumption Exhibit C      Form of Borrowing Request Exhibit D-1      Form of
Competitive Bid Request Exhibit D-2      Form of Notice of Competitive Bid
Request Exhibit D-3      Form of Competitive Bid Exhibit D-4      Form of
Competitive Bid Accept/Reject Letter Exhibit E      Form of Opinion of Jay B.
Stephens Exhibit F      Form of Opinion of Bingham McCutchen LLP Exhibit G     
Form of Commitment Increase Supplement Exhibit H      Form of New Lender
Supplement Exhibit I      Form of U.S. Tax Compliance Certificate

 

SCHEDULES

    

 

Schedule 2.01

     Lenders and Commitments Schedule 4.01      Significant Subsidiaries
Schedule 4.05      Financial Statements/Material Liabilities Schedule 4.07     
Litigation Schedule 4.12      Foreign Plans Schedule 7.01      Existing Liens
Schedule 7.04      Existing Subsidiary Indebtedness



--------------------------------------------------------------------------------

This FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT, is dated as
of December 13, 2011, among RAYTHEON COMPANY, a Delaware corporation (the
“Borrower”), the Lenders (as defined in Article I), J.P. MORGAN SECURITIES LLC
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as joint lead arrangers
and joint bookrunners (in such capacity, the “Arrangers”), BANK OF AMERICA, N.A.
(“Bank of America”), as syndication agent (in such capacity, the “Syndication
Agent”), CITIBANK, N.A. and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
documentation agents (in such capacity, each a “Documentation Agent” and,
collectively, the “Documentation Agents”), and JPMORGAN CHASE BANK, N.A.
(“JPMorgan Chase Bank”), as administrative agent (in such capacity, the
“Administrative Agent”, and, collectively with the Syndication Agent and the
Documentation Agents, the “Agents”) for the Lenders.

The Borrower has requested the Lenders, and the Lenders have agreed, to extend
credit in the form of Revolving Loans and Letters of Credit at any time and from
time to time prior to the Termination Date, in an aggregate principal amount at
any time outstanding not in excess of $1,400,000,000, with a sublimit for
Letters of Credit. The Borrower also has requested the Lenders to provide a
procedure pursuant to which the Borrower may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Borrower.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at the Alternate Base Rate in
accordance with the provisions of Article II.

“Accumulated Benefit Obligation” shall mean the actuarial present value of
benefits attributed by the Foreign Plan’s benefit formula to employee service
rendered prior to the valuation date based upon current and past compensation
levels.

“Act” shall have the meaning assigned to such term in Section 10.18.

“additional amount” shall have the meaning assigned to such term in
Section 2.21(a).

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent Indemnitee” shall have the meaning assigned to such term in Section 9.07.



--------------------------------------------------------------------------------

“Agents” shall have the meaning assigned to such term in the preamble.

“Agents’ Fees” shall have the meaning assigned to such term in Section 2.08(b).

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Five-Year Competitive Advance and Revolving Credit
Agreement dated as of December 13, 2011, as amended, supplemented or otherwise
modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1% and (c) the Eurodollar Rate for a one month interest
period commencing on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

“Applicable Margin” shall mean, on any date, the applicable rate per annum set
forth in the Pricing Grid, based upon the then-applicable Index Debt Rating.

“Application” shall mean an application, in such form as the relevant Issuing
Lender may specify from time to time, requesting such Issuing Lender to open or
amend a Letter of Credit.

“Approved Fund” shall have the meaning assigned to such term in Section
10.04(b).

“Arrangers” shall have the meaning assigned to such term in the preamble.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Authorized Representative” shall mean any officer or other employee of the
Borrower designated from time to time pursuant to a certificate of the Borrower
delivered to the Administrative Agent as a person who, acting alone (except to
the extent otherwise provided in such certificate), shall be entitled to request
Borrowings, or any officer or other employee of the Borrower designated as a
person who, acting alone (except to the extent otherwise provided in such
certificate), shall be entitled to require the issuance or amendment of Letters
of Credit; provided that only the person or persons designated as such from time
to time in the Borrower’s list of certified authorized representatives delivered
to the Administrative Agent pursuant hereto shall have the authority to specify
or change the account designated pursuant to Sections 2.03(a)(iii) and
2.04(iii).

“Bank of America” shall have the meaning assigned to such term in the preamble.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Event” shall mean, with respect to any Lender or Lender Parent, such
Lender or Lender Parent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrowing” shall mean a group of Loans of a single Type made, converted or
continued by the Lenders (or, in the case of a Competitive Borrowing, by the
Lender or Lenders whose Competitive Bids have been accepted pursuant to
Section 2.03) on a single date and as to which a single Interest Period is in
effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.04 and substantially in the form of Exhibit C.

“Breakage Event” shall have the meaning assigned to such term in Section 2.17.

“Business” shall have the meaning assigned to such term in Section 4.17(b).

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that, when used in connection with any Loan that bears interest at a
rate determined with reference to the Eurodollar Rate, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

A “Change in Control” shall be deemed to have occurred if (1) any “person” or
“group” as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 50% of the outstanding common stock
of the Borrower, or (2) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time have been occupied by
persons who were neither (a) nominated by the board of directors of the Borrower
nor (b) appointed by directors so nominated.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Article V shall have been satisfied, which date is December 13, 2011.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and the Treasury Regulations promulgated pursuant thereto.

 

3



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be (a) reduced from time to time pursuant to Section 2.12 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The aggregate initial Commitments shall be
$1,400,000,000.

“Commitment Increase Supplement” shall have the meaning assigned to such term in
Section 2.23(b).

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit D-4.

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.03(b), (i) in the case of a Eurodollar Competitive Loan,
the Margin, and (ii) in the case of a Fixed Rate Loan, the fixed rate of
interest offered by the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit D-1.

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.

“Competitive Loan” shall mean a Loan from a Lender to the Borrower pursuant to
the bidding procedure described in Section 2.03. Each Competitive Loan shall be
a Eurodollar Competitive Loan or a Fixed Rate Loan.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated November 2011, as revised, amended, modified or
otherwise supplemented prior to the date hereof.

“Consolidated Net Tangible Assets” shall mean, as at any date of determination,
the total amount of assets of the Borrower and the Subsidiaries (less applicable
depreciation, amortization and other valuation reserves) at such date, after
deducting therefrom (a) all current liabilities of the Borrower and the
Subsidiaries at such date and (b) all goodwill, trade names, trademarks,
patents, unamortized debt issuance fees and expenses and other like intangibles
at such date.

“Contractual Obligations” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or other
undertaking to which such person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Party” shall mean the Administrative Agent, each Issuing Lender, each
Swingline Lender or any other Lender.

 

4



--------------------------------------------------------------------------------

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulted Loan” shall have the meaning assigned to such term in the definition
of “Defaulting Lender”.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded by it hereunder, to (i) fund
any portion of its Revolving Loans required to be funded by it hereunder (each,
a “Defaulted Loan”) or (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply generally with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
otherwise failed to pay over to any Credit Party any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, (d) has become the subject of a Bankruptcy
Event or (e) has failed, within three (3) Business Days after request by a
Credit Party or the Borrower, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (e) upon such Credit
Party’s and the Borrower’s receipt of such certification in form and substance
satisfactory to such Credit Party, the Borrower and the Administrative Agent.

“Documentation Agent(s)” shall have the meaning assigned to such term in the
preamble.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Environmental Laws” shall mean any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other applicable laws or
regulations (including common law) regulating, relating to or imposing liability
or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

5



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event; (b) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA; (c) any failure by any
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure by Borrower
or any ERISA Affiliate to make by its due date a required contribution to a
Multiemployer Plan; (e) the incurrence by Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (f) a determination that any
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (g) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (h) the receipt by the Borrower or any ERISA
Affiliate of any notice that Withdrawal Liability is being imposed or a
determination that a Multiemployer Plan is, or is expected to be, terminated,
Insolvent, in Reorganization, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA); and (i) the
occurrence of a non-exempt “prohibited transaction” with respect to which the
Borrower or any of its Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “Party in interest” (within the
meaning of Section 3(14) of ERISA), or with respect to which the Borrower or any
such Subsidiary could otherwise be liable.

“Eurodollar Base Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page (or any successor or substitute page or service, or
any successor to or substitute for such page or service, providing rate
quotations comparable to those currently provided on such page or service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) as of 11:00 A.M., London time, two Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on the applicable Reuters screen, the “Eurodollar Base Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the London interbank market where its eurodollar operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar
Competitive Loan.

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurodollar Base Rate

    1.00 - Eurodollar Reserve Requirements  

 

6



--------------------------------------------------------------------------------

“Eurodollar Reserve Requirements” shall mean for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for Eurodollar
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Revolving Credit Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Eurodollar Rate in accordance with the
provisions of Article II.

“Events of Default” shall have the meaning assigned to such term in
Article VIII.

“Existing Credit Agreements” shall mean, collectively, the Existing Three-Year
Credit Agreement and the Existing Two-Year Credit Agreement.

“Existing Three-Year Credit Agreement” shall mean the Three-Year Competitive
Advance and Revolving Credit Facility, dated as of November 18, 2009, among the
Borrower, Raytheon United Kingdom Limited, the lenders from time to time parties
thereto, Bank of America, N.A., as syndication agent, Citibank, N.A. and Credit
Suisse AG, Cayman Islands Branch, as documentation agents and JPMorgan Chase
Bank, N.A., as administrative agent, as amended, supplemented or otherwise
modified through the date hereof.

“Existing Two-Year Credit Agreement” shall mean the Two-Year and One-Day
Competitive Advance and Revolving Credit Agreement, dated as of November 17,
2010, among the Borrower, the lenders from time to time parties thereto, Bank of
America, N.A., as syndication agent, Citibank, N.A. and Credit Suisse AG, Cayman
Islands Branch, as documentation agents and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, supplemented or otherwise modified through the
date hereof.

“Facility” shall mean the Commitments and the extensions of credit made
thereunder.

“Facility Fee” shall have the meaning assigned to such term in Section 2.08(a).

“Facility Fee Rate” shall mean, on any date, the applicable rate per annum set
forth under the heading “Facility Fee Rate” in the Pricing Grid, based upon the
then-applicable Index Debt Rating.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

 

7



--------------------------------------------------------------------------------

“Fee Letters” shall mean, collectively (a) the Fee Letter dated November 16,
2011, among the Borrower, J.P. Morgan Securities LLC, JPMorgan Chase Bank, Bank
of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated and (b) the
Fee Letter dated November 16, 2011, between the Borrower and JPMorgan Chase
Bank.

“Fees” shall mean the Facility Fees and the Agents’ Fees.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such corporation.

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by the Borrower or any ERISA
Affiliate.

“GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(j).

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.23(b).

“Indebtedness” of any person shall mean, as at any date of determination, all
indebtedness (including capitalized lease obligations) of such person and its
consolidated subsidiaries at such date that would be required to be included as
a liability on a consolidated balance sheet (excluding the footnotes thereto) of
such person prepared in accordance with GAAP applied on a basis consistent with
the application used in the financial statements referred to in Section 4.05.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.

“Index Debt Rating” shall mean as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Borrower. For
purposes of the foregoing, (i) if either Moody’s or S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating in the lowest level; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different levels set forth in the Pricing Grid, the
Applicable Margin shall be based on the higher of the two ratings unless the
ratings differ by more than one level, in which case the governing rating shall
be the rating next below the higher of the two; and (iii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. If the rating system of Moody’s
or S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Syndication Agent shall negotiate in good faith the terms of an
amendment to this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

8



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 10.16.

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing, and, in addition, except with respect to any ABR Loan, the date
of any prepayment of such Loan or conversion of such Loan to a Loan of a
different Type.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
(or, if agreed to by all Lenders (other than any Defaulting Lender that is not a
Performing Lender), 9 or 12) months thereafter, as the Borrower may elect,
(b) as to any ABR Borrowing, the period commencing on the date of such Borrowing
or on the last day of the immediately preceding Interest Period applicable to
such Borrowing, as the case may be, and ending on the earlier of (i) the next
succeeding March 31, June 30, September 30 or December 31 and (ii) the
Termination Date and (c) as to any Fixed Rate Borrowing, the period commencing
on the date of such Borrowing and ending on the date specified in the
Competitive Bids in which the offer to make the Fixed Rate Loans comprising such
Borrowing was extended, which shall not be earlier than seven days after the
date of such Borrowing or later than 360 days after the date of such Borrowing;
provided, however, that, if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. Notwithstanding anything to the
contrary in this definition of “Interest Period”, any Interest Period that would
otherwise extend beyond the Termination Date shall end on the Termination Date.

“Issuing Lender” shall mean JPMorgan Chase Bank or any of its Affiliates, Bank
of America or any of its Affiliates or any other Lender (including its
Affiliates) designated as an Issuing Lender by the Borrower with the consent of
such Lender and the Administrative Agent (such consent of the Administrative
Agent not to be unreasonably withheld), in each case, in its capacity as issuer
of any Letter of Credit.

 

9



--------------------------------------------------------------------------------

“JPMorgan Chase Bank” shall have the meaning assigned to such term in the
preamble.

“L/C Commitment” shall mean the lesser of (i) $600,000,000 and (ii) the Total
Commitment.

“L/C Exposure” shall mean, at any time, the L/C Obligations. The L/C Exposure of
any Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

“L/C Fee Payment Date” shall mean the last day of each March, June, September
and December and the Termination Date.

“L/C Obligations” shall mean, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit (giving effect to all increases in the stated amount thereof that can
occur without the consent of the Issuing Lender) and (b) the aggregate amount of
drawings under Letters of Credit that have not then been reimbursed pursuant to
Section 3.05.

“L/C Participants” shall mean, with respect to each Letter of Credit, the
collective reference to all the Lenders other than the relevant Issuing Lender.

“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01, as
such Schedule may be updated from time to time in accordance with Section 2.23
and (b) any financial institution that has become a party hereto pursuant to an
Assignment and Assumption, in each case (other than any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Assumption).

“Letters of Credit” shall have the meaning assigned to such term in
Section 3.01(a).

“Lien” shall mean, with respect to any asset of any person, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities that constitute assets of such
person, any purchase option, call or similar right of a third party with respect
to such securities.

“Loan Documents” shall mean this Agreement, any promissory note evidencing Loans
and any amendment, waiver, supplement or other modification to any of the
foregoing.

“Loans” shall mean collectively, the Revolving Loans, the Competitive Loans and
the Swingline Loans.

 

10



--------------------------------------------------------------------------------

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the Eurodollar Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole.

“Materials of Environmental Concern” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, urea-formaldehyde
insulation, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lender” shall have the meaning assigned to such term in Section 2.23(a).

“New Lender Supplement” shall have the meaning assigned to such term in
Section 2.23(b).

“New Lending Office” shall have the meaning assigned to such term in
Section 2.21(h).

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.21(h).

“Other Taxes” shall have the meaning assigned to such term in Section 2.21(b).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(k).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Performance Letters of Credit” shall mean any Letter of Credit issued to
support contractual obligations for supply, service or construction contracts,
including, but not limited to, bid, performance, advance payment, warranty,
retention, availability and defects liability obligations.

“Performing Lender” means any Lender that (i) is a Defaulting Lender solely as a
result of the occurrence of an event described in clause (d) of the definition
of Defaulting Lender, (ii) following the event referred to in clause (i) above,
continues to perform all of its obligations under this Agreement as and when
due, and (iii) has not been replaced in accordance with Section 2.22(c).

“Permitted Receivables Program” shall mean any receivables securitization
program pursuant to which the Borrower or any of the Subsidiaries sells accounts
receivable and related receivables to any non-Affiliate in a “true sale”
transaction.

 

11



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (as defined in Section 3(2)
of ERISA, other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA,
and in respect of which the Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4062 or 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pricing Grid” shall mean the table set forth below:

 

Level

  

Index Debt Ratings S&P/Moody’s

   ABR Borrowing
Applicable Margin     Eurodollar Borrowing
Applicable Margin     Facility Fee Rate   I   

A+ or higher by S&P or A1 or higher by Moody’s

     0 %      0.68 %      0.07 %  II   

A by S&P or A2 by Moody’s

     0 %      0.795 %      0.08 %  III   

A- by S&P or A3 by Moody’s

     0 %      0.90 %      0.10 %  IV   

BBB+ by S&P or Baa1 by Moody’s

     0.125 %      1.125 %      0.125 %  V   

BBB or lower by S&P or Baa2 or lower by Moody’s

     0.35 %      1.35 %      0.15 % 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.

“Projected Benefit Obligation” shall mean the actuarial present value of all
benefits attributed by the Foreign Plan’s benefit formula to employee service
rendered prior to the valuation date, including an assumption for future
compensation levels.

“Properties” shall have the meaning assigned to such term in Section 4.17(a).

“Ratio Certificate” shall mean a certificate, signed on behalf of the Borrower
by a Financial Officer of the Borrower, delivered to the Administrative Agent on
the Closing Date and as may be required by Section 6.04(c), and setting forth
the calculations, in reasonable detail, required to determine compliance with
the covenant set forth in Section 7.05 as of the last day of any fiscal quarter.

“Refunded Swingline Loans” shall have the meaning set forth in Section 2.06.

 

12



--------------------------------------------------------------------------------

“Register” shall have the meaning given such term in Section 10.04(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the relevant Issuing Lender pursuant to Section 3.05 for amounts drawn
under Letters of Credit.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Reportable Event” shall mean any “reportable event,” as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, the holders of more than 50% of the
Commitments then in effect or, if the Commitments have expired or been
terminated, the holders of more than 50% of the Aggregate Revolving Credit
Exposure.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Exposure” shall mean, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding, (b) such Lender’s L/C Exposure then
outstanding and (c) such Lender’s Swingline Exposure then outstanding.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01. Each Revolving Loan shall be a Eurodollar
Revolving Loan or an ABR Loan.

“Revolving Percentage” shall mean as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitments or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans then
outstanding constitutes of the aggregate principal amount of the Revolving Loans
then outstanding, provided, that, in the event that the Revolving Loans are paid
in full prior to the reduction to zero of the L/C Exposure, the Revolving
Percentages shall be determined in a manner designed to ensure that the L/C
Exposure shall be held by the Lenders on a comparable basis. Notwithstanding the
foregoing, in the case of Section 10.19 when a Defaulting Lender shall exist,
Revolving Percentages shall be determined without regard to any Defaulting
Lender’s Commitment.

“S&P” shall mean Standard & Poor’s Ratings Service.

“Significant Subsidiary” shall mean any Subsidiary that would be a “Significant
Subsidiary” at such time, as such term is defined in Regulation S-X promulgated
by the Securities and Exchange Commission as in effect on the Closing Date.

 

13



--------------------------------------------------------------------------------

“Solvent” when used with respect to any person, shall mean that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such person will, as of such date, exceed the amount of all
“liabilities of such person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such person will, as of such date, be greater
than the amount that will be required to pay the liability of such person on its
debts as such debts become absolute and matured, (c) such person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“SPC” shall have the meaning assigned to such term in Section 10.04(j).

“Stockholders’ Equity” shall mean, as at any date of determination, the
stockholders’ equity of the Borrower and its consolidated Subsidiaries as of
such date, as determined in accordance with GAAP.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held or (b) that is, at the time any determination is
made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Swingline Commitment” shall mean the obligation of the Swingline Lenders to
make Swingline Loans pursuant to Section 2.05 in an aggregate principal amount
at any one time not to exceed the lesser of $100,000,000 and the Total
Commitment at such time.

“Swingline Exposure” shall mean, at any time, the sum of the aggregate amount of
all outstanding Swingline Loans at such time. The Swingline Exposure of any
Lender at any time shall be its Revolving Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean JPMorgan Chase Bank or Bank of America, each in
its capacity as the lender of the Swingline Loans.

“Swingline Loans” shall have the meaning assigned to such term in Section 2.05.

“Swingline Participation Amount” shall have the meaning assigned to such term in
Section 2.06.

“Syndication Agent” shall have the meaning assigned to such term in the
preamble.

“Taxes” shall have the meaning assigned to such term in Section 2.21(a).

“Termination Date” shall mean December 13, 2016.

 

14



--------------------------------------------------------------------------------

“Total Capitalization” shall mean, as at any date of determination, the sum of
Total Debt at such date and Stockholders’ Equity at such date.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

“Total Debt” shall mean, at a particular date, all amounts which would be
included as indebtedness (including capitalized leases) on a consolidated
balance sheet of the Borrower and its consolidated Subsidiaries, determined in
accordance with GAAP.

“Transactions” shall have the meaning assigned to such term in Section 4.02.

“Transferee” shall have the meaning assigned to such term in Section 10.04(f).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurodollar Rate and the Alternate Base Rate.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference to this Agreement shall mean this Agreement
as amended, restated, supplemented or otherwise modified from time to time and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time and applied on a basis
consistent with the application used in the financial statements referred to in
Section 4.05; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant contained in Article VII to
eliminate the effect on the operation of such covenant (or, in the case of
clause (i) or clause (ii) below, if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend any such covenant for such
purpose) of (i) any change after the date hereof in GAAP (which, for purposes of
this proviso shall include the generally accepted application or interpretation
thereof), (ii) any change after the date hereof in the Borrower’s accounting
policies that are consistent with GAAP or (iii) any change after the date hereof
in any applicable tax law or regulation or in the interpretation thereof by any
regulatory authority (including without limitation any change in an applicable
tax treaty), then the Borrower’s compliance with such covenant shall be
determined on the basis of (x) GAAP, (y) the Borrower’s accounting policies or
(z) the applicable tax law or regulation or the interpretation thereof in effect
immediately before the relevant change in GAAP or accounting policies is adopted
by the Borrower or change in law is effective, as applicable, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Borrower and the Required Lenders; and provided, further, that notwithstanding
any other provisions contained herein all terms of an accounting or financial
nature shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to any election under Accounting
Standard Codification 825, Financial Instruments (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect).

 

15



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make revolving loans to the Borrower in
Dollars at any time and from time to time on or after the Closing Date, and
until the earlier of the Termination Date and the termination of the Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
aggregate amount of Loans and L/C Obligations then outstanding exceeding the
Total Commitment. Within the limits set forth in the preceding sentence, the
Borrower may borrow, pay or prepay and reborrow Revolving Loans on or after the
Closing Date and on or prior to the Termination Date, subject to the terms,
conditions and limitations set forth herein.

SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments; provided, however, that the failure of any Lender
to make any Revolving Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Revolving Loan
required to be made by such other Lender). Each Competitive Loan shall be made
in accordance with the procedures set forth in Section 2.03. The Revolving Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000, and not less than $10,000,000, or
(ii) equal to the remaining available balance of the Total Commitment.

(b) Subject to Sections 2.11 and 2.16, each Competitive Borrowing shall be
comprised entirely of Eurodollar Competitive Loans or Fixed Rate Loans, and each
Revolving Credit Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request pursuant to Section 2.03 or 2.04,
as applicable. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in more than 15 Eurodollar Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than (i) in
the case of a Eurodollar Borrowing, 11:00 a.m., New York City time, and (ii) in
the case of an ABR Borrowing, 1:30 p.m., New York City time, and the
Administrative Agent shall (i) in the case of a Eurodollar Borrowing, by 12:00
(noon), New York City time, and (ii) in the case of an ABR Borrowing, by 2:30
p.m., New York City time, credit the amounts so received to an account with the
Administrative Agent designated by the Borrower in the applicable Borrowing
Request or Competitive Bid Request, which account must be in the name of the
Borrower or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

 

16



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent within one Business Day of demand therefor such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing of Revolving Loans if the Interest
Period requested with respect thereto would end after the Termination Date.

SECTION 2.03. Competitive Bid Procedure. (a) In order to request Competitive
Bids, the Borrower shall deliver by hand, telecopy or other writing transmitted
electronically (including in the form of a .pdf attachment) to the
Administrative Agent a Competitive Bid Request duly completed and executed by an
Authorized Representative (i) in the case of a Eurodollar Competitive Borrowing,
not later than 10:30 a.m., New York City time, four Business Days before the
proposed date of such Borrowing and (ii) in the case of a Fixed Rate Borrowing,
not later than 10:30 a.m., New York City time, one Business Day before the
proposed date of such Borrowing. A Competitive Bid Request shall not be made
within five Business Days after the date of any previous Competitive Bid
Request. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit D-1 may be rejected by the Administrative Agent and the
Administrative Agent shall notify the Borrower of such rejection as promptly as
practicable. Each Competitive Bid Request shall refer to this Agreement and
specify (i) whether the Borrowing being requested is to be a Eurodollar
Competitive Borrowing or a Fixed Rate Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and the location of the
account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.02(c)); (iv) the aggregate principal
amount of such Borrowing, which shall be a minimum of $10,000,000 and an
integral multiple of $1,000,000 and not greater than the Total Commitment then
available; and (v) the Interest Period with respect thereto (which may not end
after the Termination Date). Promptly after its receipt of a Competitive Bid
Request that is not rejected, the Administrative Agent shall by telecopy or
other writing transmitted electronically (including in the form of a .pdf
attachment) in the form set forth in Exhibit D-2 invite the Lenders to bid to
make Competitive Loans pursuant to the Competitive Bid Request.

(b) Each Lender may, but is not obligated to, make one or more Competitive Bids
to the Borrower responsive to a Competitive Bid Request. Each Competitive Bid by
a Lender must be received by the Administrative Agent by telecopy or other
writing transmitted electronically (including in the form of a .pdf attachment)
in the form of Exhibit D-3, (i) in the case of a Eurodollar Competitive
Borrowing, not later than 9:30 a.m., New York City time, three Business Days
before the proposed date of such Competitive Borrowing and (ii) in the case of a
Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on the
proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the format of Exhibit D-3 may be rejected by the
Administrative Agent, and the Administrative Agent shall notify the applicable
Lender as promptly as practicable. Each Competitive Bid shall refer to this
Agreement and specify (i) the principal amount (which shall be a minimum of
$5,000,000 and an integral multiple of $1,000,000 and which may equal the entire
principal amount of the Competitive Borrowing requested by the Borrower) of the
Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans and (iii) the Interest Period applicable to such Loan or Loans and the
last day thereof (which shall in no event extend beyond the Termination Date).

 

17



--------------------------------------------------------------------------------

(c) The Administrative Agent shall promptly notify the Borrower by telecopy or
other writing transmitted electronically (including in the form of a .pdf
attachment) of the Competitive Bid Rate and the principal amount of each
Competitive Loan in respect of which a Competitive Bid shall have been made and
the identity of the Lender that shall have made each bid.

(d) The Borrower may, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid. An Authorized Representative of the
Borrower shall notify the Administrative Agent by telephone, confirmed by
telecopy or other writing transmitted electronically (including in the form of a
.pdf attachment) in the form of a Competitive Bid Accept/Reject Letter, whether
and to what extent it has decided to accept or reject each Competitive Bid,
(x) in the case of a Eurodollar Competitive Borrowing, not later than
10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing and (y) in the case of a Fixed Rate Borrowing,
not later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided, however, that (i) the failure of the Borrower
to give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower has decided to reject a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed (but may be less
than) the principal amount specified in the Competitive Bid Request, (iv) if the
Borrower shall accept a Competitive Bid or Bids made at a particular Competitive
Bid Rate but the amount of such Competitive Bid or Bids would cause the total
amount to be accepted by the Borrower to exceed the amount specified in the
Competitive Bid Request, then the Borrower shall accept a portion of such
Competitive Bid or Bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids so
accepted, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and a greater integral
multiple of $1,000,000; provided further, however, that if a Competitive Loan
must be in an amount less than $5,000,000 because of the provisions of clause
(iv) above, such Competitive Loan may be for a minimum of $1,000,000 or any
integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph (d) shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy or other electronic transmission whether or not its Competitive Bid has
been accepted (and, if so, in what amount and at what Competitive Bid Rate), and
each successful bidder will thereupon become bound, upon the terms and subject
to the conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.

 

18



--------------------------------------------------------------------------------

SECTION 2.04. Borrowing Procedure. In order to request a Borrowing (other than a
Competitive Borrowing, as to which this Section 2.04 shall not apply), the
Borrower shall deliver by hand, telecopy or other writing transmitted
electronically (including in the form of a .pdf attachment) to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 10:30 a.m., New York City time, on the day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, signed by an
Authorized Representative, and shall specify the following information:
(i) whether the Borrowing then being requested is to be a Eurodollar Borrowing
or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business
Day); (iii) the number and location of the account to which funds are to be
disbursed (which shall be an account that complies with the requirements of
Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing
is to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice by the Borrower, then the requested Borrowing shall
be an ABR Borrowing. If no Interest Period with respect to any Eurodollar
Borrowing is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

SECTION 2.05. Swingline Commitment. (a) Subject to the terms and conditions
hereof, each Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Total Commitment at any time and from time
to time on or after the Closing Date and until the earlier of the Termination
Date and the termination of the Swingline Commitment in accordance with the
terms hereof by making swing line loans in Dollars (“Swingline Loans”) to the
Borrower; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s outstanding Revolving Loans, may exceed
the Swingline Commitment then in effect), (ii) the outstanding principal amount
of Swingline Loans from any Swingline Lender shall not exceed at any time 50% of
the Swingline Commitment then in effect and (iii) the Borrower shall not
request, and a Swingline Lender shall not make, any Swingline Loans if, after
giving effect to the making of such Swingline Loans, the Aggregate Revolving
Credit Exposure would exceed the Total Commitment. At any time and from time to
time on or after the Closing Date, and until the earlier of the Termination Date
and the termination of the Swingline Commitment in accordance with the terms
hereof, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.

(b) The Borrower shall repay to the applicable Swingline Lender the then unpaid
principal amount of each Swingline Loan of such Swingline Lender on the earliest
of (i) the Termination Date, (ii) the termination of the Swingline Commitments
in accordance with the terms hereof and (iii) the fifth (5th) Business Day after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the Borrower shall repay all Swingline Loans then outstanding.

 

19



--------------------------------------------------------------------------------

SECTION 2.06. Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) In order to request a Borrowing of Swingline Loans, the Borrower shall give
the relevant Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 12:00 (noon), New York City time, on the day of the proposed
Borrowing), specifying (i) the amount to be borrowed and (ii) the date of such
Borrowing (which shall be a Business Day). The Swingline Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $100,000 and not less than $500,000 or (ii) equal to the then
remaining Swingline Commitment available from such Swingline Lender. Each
Swingline Lender shall make each Swingline Loan to be made by it hereunder on
the proposed date of Borrowing thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 2:00 p.m., New York City time, and the Administrative Agent shall
by 3:00 p.m., New York City time, credit the amounts so received to an account
with the Administrative Agent designated by the Borrower, in the applicable
Borrowing Request, or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the applicable Swingline Lender.

(b) Each Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs each Swingline Lender to act on its behalf), on one Business Day’s
notice given by such Swingline Lender no later than 12:00 (noon), New York City
time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Lender’s pro rata share (based on its
Commitment hereunder) of the aggregate amount of the Swingline Loans of such
Swingline Lender (the “Refunded Swingline Loans”) outstanding on the date of
such notice, to repay such Swingline Lender. Each Lender shall make the amount
of such Revolving Loan available to the Administrative Agent at such account as
the Administrative Agent may designate in immediately available funds, not later
than 10:00 A.M., New York City time, one Business Day after the date of such
notice. The proceeds of such Revolving Loans shall be immediately made available
by the Administrative Agent to the applicable Swingline Lender for application
by such Swingline Lender to the repayment of the Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.06(b), one of the events described in Article VIII(g)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the applicable Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.06(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.06(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans of the
applicable Swingline Lender by paying to such Swingline Lender an amount (the
“Swingline Participation Amount”) equal to such Lender’s pro rata share (based
on its Revolving Percentage) of the sum of the aggregate principal amount of
Swingline Loans of such Swingline Lender then outstanding that were to have been
repaid with such Revolving Loans.

(d) Whenever, at any time after a Swingline Lender has received from any Lender
such Lender’s Swingline Participation Amount, such Swingline Lender receives any
payment on account of the Swingline Loans of such Swingline Lender, such
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by a Swingline Lender is
required to be returned, such Lender will return to such Swingline Lender any
portion thereof previously distributed to it by such Swingline Lender.

 

20



--------------------------------------------------------------------------------

(e) Each Lender’s obligation to make the Loans referred to in Section 2.06(b)
and to purchase participating interests pursuant to Section 2.06(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against a Swingline Lender, the Borrower or
any other person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement by
the Borrower or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

SECTION 2.07. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
agrees that (i) the outstanding principal balance of each Revolving Loan shall
be payable on the Termination Date and (ii) the outstanding principal balance of
each Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto. Each Loan shall bear interest from and including the date of
such Loan on the outstanding principal balance thereof as set forth in
Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid by such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.07 shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

(e) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request and receive a promissory note payable to such Lender and
its registered assigns, the interests represented by such note shall at all
times (including after any assignment of all or part of such interests pursuant
to Section 10.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.08. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender, subject to Section 10.19(a), a facility fee (a
“Facility Fee”) for the period from and including the Closing Date to the latest
of (i) the Termination Date, (ii) the date the Commitments have been terminated
and (iii) the date the outstanding principal of the Loans and the L/C
Obligations shall have been paid in full (except to the extent (x) cash
collateral shall have been provided in an amount satisfactory to the applicable
Issuing Lender to cash collateralize such L/C Obligations or (y) other
arrangements satisfactory to the applicable Issuing Lender (such determinations
to be made in the sole discretion of the applicable Issuing Lender acting in
good faith) with respect to such L/C Obligations shall have been made), computed
at the Facility Fee Rate on the average daily amount of the Commitments (whether
used or unused) or, after the Commitments have been otherwise terminated
hereunder, the average daily amount of the Revolving Credit Exposure of such
Lender during the period for which payment is made, payable quarterly in arrears
on the last day of each March, June, September and December, on the Termination
Date and on the date the Commitments have been terminated and the principal of
each Loan and the L/C Obligations shall have been paid in full (except to the
extent (x) cash collateral shall have been provided in an amount satisfactory to
the applicable Issuing Lender to cash collateralize such L/C Obligations or
(y) other arrangements satisfactory to the applicable Issuing Lender (such
determinations to be made in the sole discretion of the applicable Issuing
Lender acting in good faith) with respect to such L/C Obligations shall have
been made, in each case in accordance with Section 3.01(a)), commencing on the
first of such dates to occur after the date hereof. All Facility Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

21



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to each of the Agents or their Affiliates, for
their own account, the fees set forth in the Fee Letters at the times and in the
amounts specified therein (the “Agents’ Fees”).

(c) All Fees shall be paid on the dates due, in immediately available funds.
Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.09. Interest on Loans. (a) Subject to the provisions of Section 2.10,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, when the Alternate Base Rate is determined by reference to the
Prime Rate and over a year of 360 days at all other times) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin in effect from time
to time.

(b) Subject to the provisions of Section 2.10, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to
(i) in the case of each Revolving Loan, the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin in effect from
time to time and (ii) in the case of each Competitive Loan, the Eurodollar Rate
for the Interest Period in effect for such Borrowing plus the Margin offered by
the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03.

(c) Subject to the provisions of Section 2.10, each Fixed Rate Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the Borrower pursuant to
Section 2.03.

(d) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Any
change in the interest rate on a Loan resulting from a change in the Alternate
Base Rate or the Eurodollar Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective. The
applicable Alternate Base Rate or Eurodollar Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.10. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.09 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days) equal to the sum of the Alternate Base Rate plus
2.00%.

 

22



--------------------------------------------------------------------------------

SECTION 2.11. Alternate Interest. In the event, and on each occasion, that on
the day two Business Days prior to the commencement of any Interest Period for a
Eurodollar Borrowing the Administrative Agent shall have determined that
(a) Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or (b) the
rates at which such deposits are being offered will not adequately and fairly
reflect the cost to Lenders comprising the Required Lenders of making or
maintaining Eurodollar Loans during such Interest Period, or (c) reasonable
means do not exist for ascertaining the Eurodollar Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written, telecopy or other
electronic transmission notice of such determination to the Borrower and the
Lenders. In the event of any such determination (other than any such
determination pursuant to clause (b) of the preceding sentence, to the extent
the circumstances giving rise to such determination would also give Lenders the
right to demand additional amounts pursuant to Section 2.15), until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any request by the
Borrower for a Eurodollar Revolving Credit Borrowing pursuant to Section 2.04
shall be deemed to be a request for an ABR Borrowing and (ii) any request by the
Borrower for a Eurodollar Competitive Borrowing pursuant to Section 2.03 shall
be of no force and effect and shall be denied by the Administrative Agent. Each
determination by the Administrative Agent hereunder shall be conclusive absent
manifest error.

SECTION 2.12. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Termination Date.

(b) Upon at least three Business Days’ prior irrevocable written, telecopy or
other written notice transmitted electronically (including in the form of a .pdf
attachment) notice to the Administrative Agent, the Borrower may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $10,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the sum of the Aggregate Revolving Credit Exposure and
the aggregate outstanding principal amount of the Competitive Loans at the time.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Revolving Percentages. The Borrower
shall pay to the Administrative Agent for the account of the applicable Lenders,
on the date of each termination or reduction, the Facility Fees on the amount of
the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

SECTION 2.13. Conversion and Continuation of Revolving Credit Borrowings. The
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 10:30 a.m., New York City time, on the
day of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 10:30 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 10:30 a.m., New York City
time, three Business Days prior to expiration of the Interest Period with
respect to any Eurodollar Borrowing to continue such Eurodollar Borrowing with a
permissible Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

23



--------------------------------------------------------------------------------

(iii) each conversion shall be effected by each Lender by recording for the
account of such Lender the new Loan of such Lender resulting from such
conversion and reducing the Loan (or portion thereof) of such Lender being
converted by an equivalent principal amount; accrued interest on any Eurodollar
Loan (or portion thereof) being converted shall be paid by the Borrower at the
time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.17;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing; and

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing.

Each notice pursuant to this Section 2.13 shall be irrevocable and shall refer
to this Agreement and specify (w) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (x) whether such Borrowing is
to be converted into or continued as a Eurodollar Borrowing or an ABR Borrowing,
(y) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (z) if such Borrowing is to be converted into or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion into or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the other Lenders of any notice given pursuant
to this Section 2.13 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.13 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.13 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into a new Interest Period as an ABR Borrowing. The Borrower shall
not have the right to continue or convert the Interest Period with respect to
any Competitive Borrowing pursuant to this Section 2.13.

SECTION 2.14. Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing (other than a Competitive Borrowing),
in whole or in part, upon at least three Business Days’ prior written, telecopy
or other written notice transmitted electronically (including in the form of a
.pdf attachment) (or telephone notice promptly confirmed by written, telecopy or
other written notice transmitted electronically) to the Administrative Agent
before 11:00 a.m., New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000. The Borrower shall not have the right to prepay any
Competitive Borrowing without the prior written consent of the relevant Lender.

(b) In the event of any termination of the Commitments, the Borrower shall repay
or prepay all its outstanding Revolving Credit Borrowings on the date of such
termination. In the event of any partial reduction of the Commitments, then
(i) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrower and the Lenders of the Aggregate Revolving
Credit Exposure and (ii) if the Aggregate Revolving Credit Exposure would exceed
the available Total Commitment after giving effect to such reduction, the
Borrower shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings in an amount sufficient to eliminate such excess.

 

24



--------------------------------------------------------------------------------

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.14 shall be subject to Section 2.17 but otherwise without premium or
penalty. All prepayments of Eurodollar Loans under this Section 2.14 shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment.

SECTION 2.15. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if after the date of this Agreement the
adoption of, or any change in, applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender or shall impose on such Lender or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans, Fixed Rate Loans, Letters of Credit or Applications made by
such Lender (including, without limitation, any taxes (other than (i) Taxes or
Other Taxes which are otherwise covered by the payment of additional amounts or
the indemnity set forth in Section 2.21(a) or (c), respectively and (ii) any
change in the rate of taxes imposed on, or measured by, the net income of the
Lender) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto), and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Loan or
Fixed Rate Loan, or issuing or participating in any Letter of Credit or
Application, or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Borrower will pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation, agreement or guideline regarding capital adequacy
or liquidity, or any change after the date hereof in any such law, rule,
regulation, agreement or guideline (whether such law, rule, regulation,
agreement or guideline has been adopted) or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any Governmental Authority has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender pursuant hereto, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity) by
an amount deemed by such Lender to be material, then from time to time the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company (including the calculation
thereof) as specified in paragraph (a) or (b) above shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
to such Lender the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

 

25



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Borrower of the change giving rise to such increased costs or
reductions, and of such Lender’s intention to claim compensation therefor
(except that, if the change giving rise to such increased costs or reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof). The protection of this
Section shall be available to each Lender regardless of any possible contention
of the invalidity or inapplicability of the law, rule, regulation, agreement,
guideline or other change or condition that shall have occurred or been imposed.
Notwithstanding any other provision of this Section, no Lender shall be entitled
to demand compensation hereunder in respect of any Competitive Loan if it shall
have been aware of the event or circumstance giving rise to such demand at the
time it submitted the Competitive Bid pursuant to which such Loan was made.

(e) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

SECTION 2.16. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if, after the date hereof, any change in any law or regulation
or in the interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon such Lender shall not
submit a Competitive Bid in response to a request for a Eurodollar Competitive
Loan and any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan unless such declaration shall be subsequently withdrawn (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be); and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

26



--------------------------------------------------------------------------------

(b) For purposes of this Section 2.16, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period currently applicable to such Eurodollar
Loan; in all other cases such notice shall be effective on the date of receipt
by the Borrower.

SECTION 2.17. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of any
event, other than a default by such Lender in the performance of its obligations
hereunder or prepayment or conversion of any Fixed Rate Loan or Eurodollar Loan
pursuant to Section 2.16, that results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Fixed Rate Loan
or Eurodollar Loan prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to an ABR Loan, or the conversion of
the Interest Period with respect to any Eurodollar Loan, in each case prior to
the end of the Interest Period in effect therefor or (iii) any Fixed Rate Loan
or Eurodollar Loan to be made by such Lender (including any Eurodollar Loan to
be made pursuant to a conversion or continuation under Section 2.13) not being
made after notice of such Loan shall have been given by the Borrower hereunder
(any of the events referred to in this sentence being called a “Breakage
Event”); provided that the Borrower shall not be obligated to indemnify a
Defaulting Lender that is not a Performing Lender for any such loss or expense
(incurred while such Lender was a Defaulting Lender) related to the prepayment
or assignment of any Eurodollar Loans owed to such Defaulting Lender. In the
case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Eurodollar Loan or Fixed Rate Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.17
shall be delivered to the Borrower and shall be conclusive absent manifest
error.

SECTION 2.18. Pro Rata Treatment. Except as provided in the two succeeding
sentences with respect to Competitive Borrowings and as required under
Section 2.16 or 2.23, each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans, each payment of the
Facility Fees, each reduction of the Commitments and each continuation or
conversion of any Borrowing to a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective Revolving
Percentages; provided that the Borrower shall not be obligated to pay any
portion of the Facility Fees in respect of such Lender’s undrawn commitment with
respect to any period during which such Lender became a Defaulting Lender,
unless such Lender remains a Performing Lender during such period. Each payment
of principal of any Competitive Borrowing shall be allocated pro rata among the
Lenders participating in such Borrowing in accordance with the respective
principal amounts of their outstanding Competitive Loans comprising such
Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the available Commitments of the Lenders at any time, each
outstanding Competitive Borrowing shall be deemed to have utilized the
Commitments of the Lenders (including those Lenders that shall not have made
Loans as part of such Competitive Borrowing) pro rata in accordance with such
respective Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole Dollar amount.

 

27



--------------------------------------------------------------------------------

SECTION 2.19. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means (other than
in connection with an assignment made pursuant to Section 10.04), obtain payment
(voluntary or involuntary) in respect of any Revolving Loan as a result of which
the unpaid principal portion of its Revolving Loans shall be proportionately
less than the unpaid principal portion of the Revolving Loans, as applicable, of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Revolving Loans of such other Lender,
so that the aggregate unpaid principal amount of the Revolving Loans and
participations in Revolving Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Revolving Loans then
outstanding as the principal amount of its Revolving Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Revolving Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that,
if any such purchase or purchases or adjustments shall be made pursuant to this
Section and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in a Revolving Loan deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Revolving Loan
directly to the Borrower in the amount of such participation.

SECTION 2.20. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder not later than 12:00 (noon), New York City time, on the date when due
(provided, that with respect to amounts other than principal of or interest on
any Borrowing, any Facility Fees or any fees in respect of Letters of Credit,
such amounts shall be paid promptly and in any event within five Business Days
of the date when due) in immediately available funds in Dollars, without
defense, setoff or counterclaim except to the extent provided in Section 2.18
with respect to Facility Fees owed to a Defaulting Lender. Each such payment
shall be made to the Administrative Agent at its offices at 1111 Fannin Street,
Houston, Texas.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

SECTION 2.21. Taxes. (a) Any and all payments by or on behalf of the Borrower
hereunder or under any other Loan Document shall be made, in accordance with
Section 2.20, free and clear of and without deduction for any and all current or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on, or measured by,
the net income of the Administrative Agent or any Lender (including, for the
avoidance of doubt, for all purposes of this Section 2.21, the Issuing Lenders
and the Swingline Lenders in their capacities as such), however denominated (or,
for all purposes of this Section 2.21, subject to the provisions of
Section 10.04(f), any Transferee) or franchise taxes imposed on the net income
of the Administrative Agent or any Lender (or Transferee), or branch profits
taxes imposed, in each case by the jurisdiction under the laws of which the
Administrative Agent or such Lender (or Transferee) (or, in the case of branch
profits taxes only, the Borrower) is organized or has its principal office or,
in the case of any Lender, its applicable lending office, or any political
subdivision thereof (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities, collectively or individually, being
called “Taxes”), unless such withholdings or deductions are required by
applicable law. If any such amounts are required to be withheld from any amounts
payable to the Administrative Agent or any Lender (or any Transferee), as
determined in good faith by the applicable Withholding Agent, (i) the sum
payable by the Borrower shall be increased by the amount (an “additional
amount”) necessary so that after making all required deductions in respect of
Taxes (including deductions in respect of Taxes applicable to additional sums
payable under this Section 2.21) the Administrative Agent or such Lender (or
Transferee), as the case may be, shall receive an amount equal to the sum it
would have received had no such deductions been made, (ii) such Withholding
Agent shall make such deductions and (iii) such Withholding Agent shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

28



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document, including any interest, additions to tax or penalties
applicable thereto (“Other Taxes”).

(c) The Borrower will indemnify the Administrative Agent and each Lender (or
Transferee) for the full amount of Taxes and Other Taxes that are payable or
paid by the Administrative Agent or such Lender (or Transferee), as the case may
be, and any liability (including penalties, interest and expenses (including
reasonable attorney’s fees and expenses)) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability prepared by the Administrative Agent or a Lender
(or Transferee), or the Administrative Agent on its behalf, absent manifest
error, shall be final, conclusive and binding for all purposes. Such
indemnification shall be made within 30 days after the date the Administrative
Agent or any Lender (or Transferee), as the case may be, makes written demand
therefor.

(d) Each Lender will indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such amounts and without limiting the obligation of the
Borrower to do so). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(e) If the Administrative Agent or a Lender (or Transferee) receives, as
determined in good faith by the Administrative Agent or such Lender (or
Transferee), a refund in respect of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower, or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.21, it shall within 30 days from
the date of such receipt pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.21 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including taxes imposed with
respect to the receipt of such refund) of the Administrative Agent or such
Lender (or Transferee) and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that the Borrower, upon the request of the Administrative Agent or such Lender
(or Transferee), shall repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to the Administrative Agent or such Lender
(or Transferee) in the event the Administrative Agent or such Lender (or
Transferee) is required to repay such refund to such Governmental Authority.

(f) As soon as practicable after the date of any payment of Taxes or Other Taxes
by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Administrative Agent, at its address referred to in
Section 10.01, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.

 

29



--------------------------------------------------------------------------------

(g) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.21 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(h) (i) Any Lender (or Transferee) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
(or Transferee), if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
(or Transferee) is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in subparagraph (ii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

 

  (A) each Lender (or Transferee) that is a “United States Person” as defined in
Section 7701(a)(30) of the Code shall deliver to each of the Borrower and the
Administrative Agent two properly completed and duly signed copies of U.S.
Internal Revenue Service (“IRS”) Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. Federal backup withholding tax.

 

  (B) each Lender (or Transferee) that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to each of the Borrower and the Administrative Agent (i) two copies of IRS Form
W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying IRS
forms), (ii) in the case of a Non-U.S. Lender claiming exemption from U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit I and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or reduced rate of, U.S. Federal withholding
tax on payments under this Agreement and the other Loan Documents, or (iii) any
other form prescribed by applicable requirements of U.S. Federal income tax law
as a basis for claiming exemption from or a reduction in U.S. Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

 

30



--------------------------------------------------------------------------------

(iii) The forms required pursuant to this Section 2.21(h) shall be delivered by
each Lender (or Transferee) on or before the date it becomes a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on or
before the date such participation holder becomes a Transferee hereunder), on or
before the date, if any, such Lender (or Transferee) changes its applicable
lending office by designating a different lending office (a “New Lending
Office”) and from time to time thereafter upon the request of the Borrower or
the Administrative Agent. In addition, each Lender (or Transferee) shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender. Notwithstanding any other provision of this
Section 2.21(h), a Non U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.21(h) that such Non U.S. Lender is not legally able
to deliver.

(i) If a payment made to a Lender (or Transferee) hereunder or under any other
Loan Document would be subject to U.S. Federal withholding tax imposed by FATCA
if such Lender (or Transferee) were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender (or Transferee) shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender (or Transferee)
has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

(j) The Borrower shall not be required to indemnify any Lender, Administrative
Agent or Transferee, or to pay any additional amounts to any Lender,
Administrative Agent or Transferee pursuant to paragraph (a) or (c) above to the
extent that (i) the obligation to withhold amounts with respect to Tax existed
under applicable laws and regulations on the date such Lender or Administrative
Agent became a party to this Agreement (or, in the case of a Transferee that is
a participation holder, on the date such participation holder became a
Transferee hereunder) or, with respect to payments to a New Lending Office, the
date such Lender designated such New Lending Office with respect to a Loan;
provided, however, that this clause (j) shall not apply (x) to any Transferee or
New Lending Office that becomes a Transferee or New Lending Office as a result
of an assignment, participation, transfer or designation made at the request of
the Borrower and (y) to the extent the indemnity payment or additional amounts
any Transferee, or any Lender (or Transferee), acting through a New Lending
Office, would be entitled to receive (without regard to this clause (j)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Lender to comply with the provisions of
paragraph (h) above or (iii) such tax is imposed pursuant to FATCA.

(k) Nothing contained in this Section 2.21 shall require any Lender (or any
Transferee) or the Administrative Agent to make available any of its tax returns
(or any other information that it deems to be confidential or proprietary).

 

31



--------------------------------------------------------------------------------

SECTION 2.22. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.15, (ii) any Lender delivers a notice
described in Section 2.16 or (iii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority on account of any
Lender pursuant to Section 2.21, the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to transfer and assign, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all of its interests, rights
and obligations under this Agreement to an assignee which shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
having jurisdiction, (y) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Section 2.15 and
Section 2.17); provided, further, that if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.15 or notice under Section 2.16 or the amounts paid
pursuant to Section 2.21, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.16, or cease to result in amounts being payable under Section 2.21, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.15 in respect of such circumstances
or event or shall withdraw its notice under Section 2.16 or shall waive its
right to further payments under Section 2.21 in respect of such circumstances or
event, as the case may be, then such Lender shall not thereafter be required to
make any such transfer and assignment hereunder.

(b) If (i) any Lender shall request compensation under Section 2.15, (ii) any
Lender delivers a notice described in Section 2.16 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.21, then, such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower, or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.13 or enable it to
withdraw its notice pursuant to Section 2.16 or would reduce amounts payable
pursuant to Section 2.21, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing, assignment, delegation and transfer.

(c) The Borrower shall be permitted to replace any Defaulting Lender with a
replacement financial institution; provided that (i) such replacement does not
conflict with any requirement of law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.04 (provided that the Borrower
shall be obligated to pay the registration and processing fee referred to
therein) and (vi) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Defaulting Lender required to make such assignment need
not be a party thereto.

 

32



--------------------------------------------------------------------------------

SECTION 2.23. Commitment Increases.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may request from time to time that the Commitments be increased in
accordance with this Section 2.23; provided that the aggregate amount of all
such increases shall not exceed $250,000,000. The Borrower may (I) request one
or more of the Lenders to increase the amount of its Commitment (which request
shall be in writing and sent to the Administrative Agent to forward to such
Lender or Lenders and shall specify the time period within which such Lender or
Lenders are requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to such Lender or
Lenders); provided that the Borrower shall notify the Administrative Agent and
each Issuing Lender of any such increase and/or (II) with the consent of the
Administrative Agent and each Issuing Lender (which consents of the
Administrative Agent and each Issuing Lender shall not be unreasonably withheld
or delayed), arrange for one or more banks or financial institutions not a party
hereto (a “New Lender”) to become parties to and Lenders under this Agreement.
In no event may any Lender’s Commitment be increased without the prior written
consent of such Lender. The failure of any Lender to respond to the Borrower’s
request for an increase within the specified time period shall be deemed a
rejection by such Lender of the Borrower’s request. The Total Commitment may not
be increased if, at the time of any proposed increase hereunder, a Default or
Event of Default has occurred and is continuing. Upon any request by the
Borrower to increase the Total Commitment, the Borrower shall be deemed to have
represented and warranted on and as of the date of such request that no Default
or Event of Default has occurred and is continuing.

(b) If any Lender is willing, in its sole and absolute discretion, to increase
the amount of its Commitment hereunder (such a Lender hereinafter referred to as
an “Increasing Lender”), it shall enter into a written agreement to that effect
with the Borrower and the Administrative Agent, substantially in the form of
Exhibit G (a “Commitment Increase Supplement”), which agreement shall specify,
among other things, the amount of the increased Commitment of such Increasing
Lender. Upon the effectiveness of such Increasing Lender’s increase in
Commitment, Schedule 2.01 shall, without further action, be deemed to have been
amended appropriately to reflect the increased Commitment. Any New Lender which
is willing to become a party hereto and a Lender hereunder (and which
arrangement to become a party hereto and a Lender hereunder has been consented
to by the Administrative Agent and each Issuing Lender pursuant to
Section 2.23(a)) shall enter into a written agreement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit H (a “New Lender
Supplement”), which agreement shall specify, among other things, its Commitment
hereunder. When such New Lender becomes a Lender hereunder as set forth in the
New Lender Supplement, Schedule 2.01 shall, without further action, be deemed to
have been amended as appropriate to reflect the Commitment of such New Lender.
Upon the execution by the Administrative Agent, the Borrower and such New Lender
of such New Lender Supplement, such New Lender shall become and be deemed a
party hereto and a “Lender” hereunder for all purposes hereof and shall enjoy
all rights and assume all obligations on the part of the Lenders set forth in
this Agreement, and its Commitment shall be the amount specified in its New
Lender Supplement.

(c) In no event shall an increase in a Lender’s Commitment or the Commitment of
a New Lender become effective until the Administrative Agent shall have received
favorable written opinions of counsel for the Borrower, addressed to the
Lenders, covering such matters as are customary for transactions of this type as
may be reasonably requested by the Administrative Agent, which opinions shall be
substantially the same, to the extent appropriate, as the opinions rendered by
counsel to the Borrower on the Closing Date. In no event shall an increase in a
Lender’s Commitment or the Commitment of a New Lender which results in the Total
Commitment exceeding the amount which is authorized at such time in resolutions
previously delivered to the Administrative Agent become effective until the
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors of
the Borrower authorizing the borrowings contemplated pursuant to such increase,
certified by the Secretary or an Assistant Secretary of the Borrower. Upon the
effectiveness of the increase in a Lender’s Commitment or the Commitment of a
New Lender pursuant to the preceding sentence and execution by an Increasing
Lender of a Commitment Increase Supplement or by a New Lender of a New Lender
Supplement, the Borrower shall make such borrowings from such Increasing Lender
or New Lender, and/or shall make such prepayment of outstanding Revolving Loans,
as shall be required to cause the aggregate outstanding principal amount of
Revolving Loans owing to each Lender (including each such Increasing Lender and
New Lender) to be proportional to such Lender’s Revolving Percentage after
giving effect to any increase of the Total Commitment. Any such prepayments of
Eurodollar Loans shall be subject to Section 2.17. Any such borrowings, if based
on the Eurodollar Rate, shall have amounts allocated to Interest Periods that
end on dates that coincide with the end of Interest Periods then applicable to
outstanding Eurodollar Loans (notwithstanding the definition of “Interest
Period”) so as to cause the amount of Eurodollar Loans to be continued or
converted pursuant to Section 2.13 on the last day of each such Interest Period
to be pro rata for all Lenders.

 

33



--------------------------------------------------------------------------------

SECTION 2.24. Borrowing Notices; Etc. Notwithstanding anything contained herein
to the contrary, all notices to the Borrower with respect to any Borrowings or
similar administrative or operational notices shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or other writing transmitted electronically (including in the form of a
.pdf attachment) at Waltham Woods, 870 Winter Street, Waltham, Massachusetts
02451-1449, Attention of Linda Hope, fax: 781-522-5832, email:
linda_m_hope@raytheon.com; with copies to: Nathalie Alves, fax: 781-522-5832,
email: nathalie_alves@raytheon.com and Stephen J. Iglowski, fax: 781-522-5832,
email: stephen_j_iglowski@raytheon.com.

ARTICLE III

LETTERS OF CREDIT

SECTION 3.01. L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Lenders set
forth in Section 3.04(a), agrees to issue letters of credit (together with the
letters of credit described in Section 3.09, “Letters of Credit”) for the
account of the Borrower on any Business Day until the date that is five Business
Days prior to the Termination Date in such form as may be approved from time to
time by such Issuing Lender; provided that no Issuing Lender shall have any
obligation to (and the Borrower shall not request an Issuing Lender to) issue
any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the aggregate amount of the
outstanding Loans and L/C Obligations would exceed the Total Commitment or
(iii) the Revolving Credit Exposure of any Lender would exceed such Lender’s
Commitment hereunder. Each Letter of Credit shall (i) be denominated in Dollars,
(ii) have a face amount of at least $5,000,000 (unless otherwise agreed by the
relevant Issuing Lender) and (iii) expire no later than the date that is five
Business Days prior to the Termination Date. Any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(iii) immediately above except as provided in the following sentence). A Letter
of Credit originally issued with a one-year expiry date that occurs on or prior
to the latest date specified in clause (iii) of the preceding sentence may
provide for a one-year renewal period that expires beyond such date if (x) the
relevant Issuing Lender shall have consented thereto or (y) either (A) cash
collateral shall have been provided in an amount satisfactory to such Issuing
Lender (and in any event not less than the undrawn portion thereof) to cash
collateralize such Letter of Credit, (B) other arrangements satisfactory to the
applicable Issuing Lender with respect to such L/C Obligations (such
determinations to be made in the sole discretion of the applicable Issuing
Lender acting in good faith) shall have been made, or (C) such Letter of Credit
shall have been returned to the Issuing Lender and cancelled, in each case not
later than 30 days prior to the Termination Date. The failure to return any such
Letter of Credit that has not been cash collateralized or for which such other
arrangements shall not have been made as required by the preceding sentence on
or prior to such 30th day shall be deemed to be an Event of Default hereunder.
If such cash collateral is not so provided, or otherwise satisfactory
arrangements to the relevant Issuing Lender have not been made, such Issuing
Lender shall use reasonable efforts (to the extent permitted by the “evergreen”
provisions in the related Letter of Credit) to send a non-renewal notice of the
expiry date of any such Letter of Credit that has a renewal date falling after
such 30th day (provided that the failure to do so shall not affect the
obligations of the L/C Participants in respect of such Letter of Credit pursuant
to Section 3.04). Any Letter of Credit with respect to which the relevant
Issuing Lender has consented pursuant to clause (x) above or that is cash
collateralized or for which other satisfactory arrangements have been made as
provided in this Section 3.01 shall cease to be a “Letter of Credit” outstanding
hereunder for all purposes of this Agreement effective on the date of
termination of this Agreement and the payment in full of all outstanding
obligations (other than such cash collateralized Letters of Credit or Letters of
Credit for which such satisfactory arrangements have been made) and,
accordingly, the rights and obligations of the Lenders in respect thereof
(including pursuant to Section 3.04) shall terminate.

 

34



--------------------------------------------------------------------------------

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any organizational documents of
the relevant Issuing Lender or any law or regulation applicable to such Issuing
Lender.

SECTION 3.02. Procedure for Issuance or Amendment of Letter of Credit. An
Authorized Representative may from time to time request on behalf of the
Borrower that an Issuing Lender issue or amend a Letter of Credit by delivering
to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may reasonably request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue or amend any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. The relevant
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance or amendment thereof. The relevant Issuing
Lender shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance, amendment, renewal or
extension of each Letter of Credit (including the amount thereof).

SECTION 3.03. Fees and Other Charges. (a) The Borrower will pay a fee (i) on the
undrawn and unexpired amount of all outstanding Performance Letters of Credit
and import (documentary) Letters of Credit at a per annum rate equal to 75% of
the Applicable Margin then in effect with respect to Eurodollar Loans (other
than Eurodollar Competitive Loans) under the Facility and (ii) on the undrawn
and unexpired amount of all other outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans (other than Eurodollar Competitive Loans) under the Facility, in each
case, shared ratably among the Lenders and payable quarterly in arrears on each
L/C Fee Payment Date after the issuance date in the case of Letters of Credit
issued on or after the Closing Date, or after the Closing Date, in the case of
Letters of Credit referred to in Section 3.09. In addition, the Borrower shall
pay to each Issuing Lender for its own account a fronting fee at the rate per
annum set forth in the applicable Fee Letter or as separately agreed to between
the Borrower and the relevant Issuing Lender on the undrawn and unexpired amount
of each Letter of Credit issued by such Issuing Lender, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date in the case of
Letters of Credit issued on or after the Closing Date, or after the Closing
Date, in the case of Letters of Credit referred to in Section 3.09.

 

35



--------------------------------------------------------------------------------

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

SECTION 3.04. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s pro rata
share (based on its Commitment hereunder) in each Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by each Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent, for the
account of such Issuing Lender, upon demand by the Issuing Bank or the
Administrative Agent, an amount equal to such L/C Participant’s pro rata share
(based on its Commitment hereunder or, if the Commitment of such L/C Participant
has been terminated in accordance with Article VIII, such L/C Participant’s
Commitment immediately preceding such termination or with respect to any Letter
of Credit outstanding on the Termination Date such L/C Participant’s Commitment
on the Termination Date) of the amount of such draft, or any part thereof, that
is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.04(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is not paid on
the date such payment is due, but is paid to such Issuing Lender within three
Business Days after the date such payment is due, such L/C Participant shall pay
to such Issuing Lender on demand an amount equal to the product of (i) such
amount, times (ii) the daily average Federal Funds Effective Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to such Issuing Lender, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360. If any such amount required to be
paid by any L/C Participant pursuant to Section 3.04(a) is not paid to an
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under the Facility.
A certificate of the relevant Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share
(based on its Revolving Percentage) of such payment in accordance with
Section 3.04(a), such Issuing Lender receives any payment related to such Letter
of Credit (whether directly from the Borrower or otherwise, including proceeds
of any collateral applied thereto by such Issuing Lender), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share (based on its Revolving Percentage) thereof;
provided, however, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

 

36



--------------------------------------------------------------------------------

SECTION 3.05. Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender on the Business Day next succeeding the Business
Day on which such Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by such Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes (other than Taxes and
Other Taxes which are otherwise covered by the payment of additional amounts or
the indemnity set forth in Section 2.21(a) or (c) respectively), fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment. Each such payment shall be made to the relevant Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds, without set-off, counterclaim or other deduction. Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (i) until the Business
Day next succeeding the date of the relevant notice, Section 2.09(a) and
(ii) thereafter, Section 2.10.

SECTION 3.06. Obligations Absolute. (a) The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
including without limitation the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any person for whom any such beneficiary or any
such transferee may be acting), (to the extent permitted by applicable law) the
Issuing Lender or any other person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that the relevant Issuing Lender has acted substantially in accordance
with the terms of such Letter of Credit); or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit, in each case, in the absence of gross negligence or
willful misconduct of the relevant Issuing Lender;

(iv) any payment in good faith by the Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
(but materially complies) with the terms of such Letter of Credit; or any
payment made by the Issuing Lender under such Letter of Credit to any person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any bankruptcy,
insolvency, receivership or similar law, in each case, in the absence of gross
negligence or willful misconduct of the relevant Issuing Lender; or

 

37



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower, in each
case, in the absence of gross negligence or willful misconduct of the relevant
Issuing Lender.

(b) No Issuing Lender shall be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found to have resulted from the gross negligence or willful misconduct
of the relevant Issuing Lender. The Borrower agrees that any action taken or
omitted by an Issuing Lender under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of any Issuing Lender to the
Borrower.

SECTION 3.07. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof. The responsibility of the
relevant Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity in all
material respects with such Letter of Credit.

SECTION 3.08. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

SECTION 3.09. Existing Letters of Credit. Effective as of the Closing Date, each
letter of credit that is issued and outstanding under the Existing Three-Year
Credit Agreement and that is issued by a bank that is an Issuing Bank hereunder
will be deemed, without further action on the part of any party, to be a letter
of credit outstanding under this Agreement, including without limitation, for
purposes of Section 3.04.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and to issue, continue or participate in the Letters of
Credit, the Borrower represents and warrants to the Administrative Agent and
each of the Lenders that:

SECTION 4.01. Organization; Powers. The Borrower and each of the Significant
Subsidiaries (a) is a corporation, limited company or limited liability company
duly organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, incorporation or
formation, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and (c) is qualified to do business in, and is in good standing in (to
the extent applicable), every jurisdiction where such qualification is required,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect. The Borrower has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
Schedule 4.01 sets forth each Significant Subsidiary of the Borrower in
existence as of December 31, 2010.

 

38



--------------------------------------------------------------------------------

SECTION 4.02. Authorization. The execution, delivery and performance by each of
the Borrower of this Agreement and the borrowings hereunder (collectively, the
“Transactions”) (a) have been duly authorized by all requisite corporate, and,
if required, stockholder action, as the case may be, and (b) will not
(i) violate (A) any applicable provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of the Borrower or any Significant Subsidiary, (B) any order of any
Governmental Authority or (C) any material provision of any material indenture,
agreement or other instrument to which the Borrower or any Significant
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (ii) be in material conflict with, result in a material breach of or
constitute (alone or with notice or lapse of time or both) a material default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase or redemption of any obligation under any such material indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Significant Subsidiary.

SECTION 4.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights and
by general principles of equity.

SECTION 4.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by, any Governmental Authority
is or will be required in connection with the Transactions, except those which
have been made or obtained.

SECTION 4.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders the consolidated balance sheet, statement of income and statement of
cash flows of the Borrower and its Subsidiaries as of and for the fiscal year
ended December 31, 2010, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly the financial condition and results of operations of
the Borrower and its Subsidiaries as of such date and for such period and were
prepared in accordance with GAAP applied on a consistent basis (except as
disclosed therein). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as disclosed therein). Such
financial statements and the notes thereto, and Schedule 4.05, when taken
together, disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the date thereof.

SECTION 4.06. No Material Adverse Change. On and as of the Closing Date, there
has been no event, development or circumstance that has had or would reasonably
be expected to have a Material Adverse Effect, since December 31, 2010.

SECTION 4.07. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 4.07, on and as of the Closing Date there are not any actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve this Agreement or the Transactions or (ii) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of the Borrower or any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any law, rule or regulation, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority
(including any of the foregoing relating to the environment), where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

39



--------------------------------------------------------------------------------

SECTION 4.08. Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X. Margin Stocks
do not constitute 25% or more of the fair market value of the assets of the
Borrower and the Subsidiaries subject to the restrictions of Section 7.01.

SECTION 4.09. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company”, or a company “controlled” by an “investment company”,
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

SECTION 4.10. Tax Returns. Each of the Borrower and the Subsidiaries has filed
or caused to be filed all Federal and all material state, local and foreign tax
returns or materials required to have been filed by it and has paid or caused to
be paid all taxes shown to be due and payable by it on such returns and all
assessments that are due and payable received by it, except taxes or assessments
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiaries, as applicable, shall have set aside on its
books adequate reserves in accordance with GAAP.

SECTION 4.11. No Material Misstatements. Neither (a) the portions of the
Confidential Information Memorandum prepared or furnished by the Borrower nor
(b) any other information (including, without limitation, the Borrower’s public
filings), report, financial statement, exhibit or schedule furnished in writing
or made available by or on behalf of the Borrower to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or included
herein or delivered pursuant hereto contained, contains or will contain any
material misstatement of fact or, when all of such information is taken as a
whole, omitted, omits or will omit to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were,
are or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

SECTION 4.12. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. The present
value of all benefits as determined in accordance with Code Section 430(d) and
regulations and published interpretations thereunder (the “PPA Funding Target
Basis”) under all Plans (based on those assumptions used to fund each such Plan)
did not, as of January 1, 2011, the last certified annual valuation date before
the Closing Date, exceed the fair market value of the assets (including
receivable contributions) of all Plans by more than $700,000,000 as of such
date, and the present value of all benefits on a PPA Funding Target Basis of all
underfunded Plans (based on those assumptions used to fund each such Plan) did
not, as of the last certified annual valuation dates applicable thereto before
the Closing Date, exceed by more than $800,000,000 the fair market value of
assets (including receivable contributions) of all such underfunded Plans as of
such dates. Attached hereto as Schedule 4.12 is a list of all Foreign Plans,
illustrating the Projected Benefit Obligations, Accumulated Benefit Obligations
and assets as of December 31, 2010 for the Foreign Plans as reported under
US GAAP annual pension accounting requirements.

 

40



--------------------------------------------------------------------------------

SECTION 4.13. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to any of its Contractual Obligations in any respect that
has had or would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

SECTION 4.14. Ownership of Property; Liens; Insurance. The Borrower and each of
its Significant Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other material property, and none of such
property is subject to any Lien except as permitted by Section 7.01. The
Borrower and each of its Subsidiaries maintains with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, provided that nothing in this Section 4.14 shall preclude the Borrower
or any Subsidiary from being self-insured (to the extent deemed prudent by the
Borrower or such Subsidiary and customary with companies in the same or similar
business).

SECTION 4.15. Intellectual Property. The Borrower and each of its Subsidiaries
owns, is licensed to use or otherwise has the right to use all Intellectual
Property necessary for the conduct of its business as currently conducted,
except where the failure of the Borrower and its Subsidiaries to have any such
rights has had or would reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Borrower, no material claim that would
reasonably be expected to have a Material Adverse Effect if adversely decided,
has been asserted and is currently active and pending by any person (i) alleging
that the business of the Borrower or its Subsidiaries as currently conducted
infringes the Intellectual Property rights of a third party or (ii) challenging
or questioning the use of any Intellectual Property of the Borrower or its
Subsidiaries or the validity or effectiveness of any Intellectual Property of
the Borrower or its Subsidiaries. Except for such activities as may be subject
to authorization and consent pursuant to 28 U.S.C. Section 1498 or substantially
equivalent law or regulation, to the Borrower’s knowledge, the operation of the
businesses of the Borrower and its Subsidiaries as currently conducted do not
infringe any valid and enforceable Intellectual Property rights of any third
party where a finding of such infringement would reasonably be expected to have
a Material Adverse Effect.

SECTION 4.16. Labor Matters. Except as, in the aggregate, has not had or would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower and each of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law or regulation dealing with such matters; and (c) all payments due from the
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or the relevant Subsidiary, as applicable.

SECTION 4.17. Environmental Matters. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower or
any Subsidiary (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;

 

41



--------------------------------------------------------------------------------

(b) neither the Borrower nor any Subsidiary has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by the Borrower or
any Subsidiary (the “Business”), nor does any Responsible Officer of the
Borrower have actual knowledge or a reasonable basis to believe that any such
notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Responsible Officer of the Borrower, threatened,
under any Environmental Law to which the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither the Borrower nor any Subsidiary has assumed any liability of any
other person under Environmental Laws.

SECTION 4.18. Solvency. The Borrower is and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

ARTICLE V

CONDITIONS OF EFFECTIVENESS AND LENDING

The obligations of the Lenders to make extensions of credit (including the
initial extension of credit) hereunder are subject to the satisfaction of the
following conditions:

SECTION 5.01. All Borrowings. On the date of each extension of credit (other
than, in the case of paragraph (b) below, a Borrowing that does not increase the
aggregate principal amount of Loans outstanding of any Lender):

(a) The Administrative Agent shall have received a notice of such Borrowing or
conversion as required by Section 2.03, 2.04 or 2.06, as applicable, or an
Application for a Letter of Credit as required by Article III, as the case may
be.

 

42



--------------------------------------------------------------------------------

(b) The applicable representations and warranties set forth in Article IV (other
than the representation and warranty set forth in Section 4.06 on any date other
than the Closing Date) shall be true and correct in all material respects on and
as of the date of such Borrowing or issuance of a Letter of Credit, as the case
may be, with the same effect as though made on and as of such date, except to
the extent such representations and warranties (which, for the avoidance of
doubt, on any date other than the Closing Date shall not include the
representation and warranty set forth in Section 4.06) expressly relate to an
earlier date, in which event, such representations and warranties shall be true
and correct in all material respects on and as of such earlier date.

(c) At the time of and immediately after such Borrowing or issuance of a Letter
of Credit, as the case may be, no Event of Default or Default shall have
occurred and be continuing.

Each Borrowing by the Borrower and issuance of a Letter of Credit on behalf of
the Borrower shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Borrowing or issuance as to the matters specified
in paragraphs (b) (except as aforesaid) and (c) of this Section 5.01.

SECTION 5.02. Effectiveness. On the date of effectiveness (which may or may not
be the date of the initial extension of credit):

(a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each person listed on Schedule 2.01.

(b) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself and the Lenders and the Agents, the favorable written opinions of (i) Jay
B. Stephens, Senior Vice President, General Counsel and Secretary of the
Borrower and (ii) Bingham McCutchen LLP, special counsel for the Borrower,
substantially to the effect set forth in Exhibits E and F, respectively, each
(A) dated the date of the initial Borrowing, (B) addressed to the Administrative
Agent, the Lenders and the Agents, and (C) covering such other matters relating
to this Agreement and the transactions contemplated hereby as the Administrative
Agent may reasonably request, and the Borrower hereby requests such counsel
deliver such opinions.

(c) Legal Matters. All legal matters incident to this Agreement, the Borrowings
and extensions of credit hereunder shall be reasonably satisfactory to the
Lenders and to Simpson Thacher & Bartlett LLP, counsel for the Administrative
Agent.

(d) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate of incorporation, including all amendments thereto, of
the Borrower, certified by the relevant authority of the jurisdiction of
organization, and a certificate as to the good standing of the Borrower as of a
recent date, from such relevant authority; (ii) a certificate of the Secretary
or Assistant Secretary of the Borrower, dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of the
Borrower as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery and performance of
this Agreement and the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate of incorporation of the Borrower has not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer of the Borrower as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to (ii) above.

 

43



--------------------------------------------------------------------------------

(e) Financial Officer’s Certificate. The Administrative Agent shall have
received (i) a certificate, dated the date of the initial Borrowing and signed
by a Financial Officer of the Borrower, confirming compliance with the
conditions precedent set forth in paragraphs (b) and (c) of Section 5.01 and
(ii) a Ratio Certificate, setting forth the calculations, in reasonable detail,
required to determine compliance with the covenant set forth in Section 7.05 as
of the last day of the fiscal quarter most recently ended prior to the Closing
Date.

(f) Fees and Expenses. The Administrative Agent and the other Agents and their
Affiliates shall have received all Fees and other amounts due and payable
pursuant to the terms hereof on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(g) Termination of Existing Credit Agreements. On or before the Closing Date,
the Administrative Agent shall have received satisfactory evidence that the
Borrower has paid the Loans (as defined under the respective Existing Credit
Agreements), liabilities and other obligations under each Existing Credit
Agreement in full (other than the letters of credit referred to in Section 3.09)
and has terminated the Commitments (as defined under the respective Existing
Credit Agreements) thereunder.

(h) Representations and Warranties. The applicable representations and
warranties set forth in Article IV shall be true and correct in all material
respects on and as of the date of effectiveness, with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date.

(i) No Event of Default. On the Closing Date and after giving effect to this
Agreement, no Event of Default or Default shall have occurred and be continuing.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as the
Commitments shall remain in effect, any Letter of Credit remains outstanding
(except to the extent (a) cash collateral shall have been provided in an amount
satisfactory to the applicable Issuing Lender to cash collateralize such Letters
of Credit or (b) other arrangements satisfactory to the applicable Issuing
Lender with respect to such Letters of Credit shall have been made (such
determinations to be made in the sole discretion of the applicable Issuing
Lender acting in good faith)) or the principal of and interest on each Loan, all
Fees and all other expenses or amounts payable under this Agreement shall not
have been paid in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will, and will cause each of the Subsidiaries to:

SECTION 6.01. Existence; Businesses and Properties. In the case of the Borrower
and the Significant Subsidiaries:

(a) do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence, rights and franchises, except as
otherwise expressly permitted under Section 7.03;

 

44



--------------------------------------------------------------------------------

(b) comply in all material respects with all applicable laws, rules, regulations
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain, preserve and protect all property
material to the conduct of its business; and

(c) comply with all Contractual Obligations except to the extent that failure to
comply therewith, in the aggregate, has not had or would not reasonably be
expected to have a Material Adverse Effect.

SECTION 6.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, provided that nothing in this Section 6.02 shall preclude
the Borrower or any Subsidiary from being self-insured (to the extent deemed
prudent by the Borrower or such Subsidiary and customary with companies in the
same or similar business).

SECTION 6.03. Payment of Obligations; Taxes. (a) Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations (which, with respect to payment obligations,
shall be any obligation of $100,000,000 or greater) of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside; and

(b) Pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise that, if unpaid, might give rise to a Lien upon such properties or any
part thereof unless and to the extent the same are being contested in good faith
by appropriate proceedings and adequate reserves with respect thereto shall, to
the extent required by GAAP, have been set aside.

SECTION 6.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent and each Lender:

(a) within 90 days after the end of each fiscal year, a consolidated balance
sheet, statement of income and statement of cash flows showing the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of and for the fiscal year then ended, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries, as the case may
be, on a consolidated basis in accordance with GAAP; provided, that documents
required to be delivered under this clause (a) which are made available on the
internet via EDGAR, or any successor system of the Securities and Exchange
Commission shall be deemed delivered;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet, statement of income and
statement of cash flows showing the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries as of and for the
fiscal quarter then ended and the then elapsed portion of the fiscal year, all
certified by a Financial Officer of the Borrower as fairly presenting the
financial condition and results of operations of the Borrower, as the case may
be, on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments; provided, that documents required to be delivered under this
clause (b) which are made available on the internet via EDGAR, or any successor
system of the Securities and Exchange Commission shall be deemed delivered;

 

45



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) a Ratio Certificate and (ii) a certificate of a Financial
Officer of the Borrower certifying that no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto;

(d) promptly, after their becoming available, copies of all financial
statements, stockholders reports and proxy statements that the Borrower shall
have sent to its stockholders generally, and copies of all registration
statements filed by the Borrower under the Securities Act of 1933, as amended
(other than registration statements on Form S-8 or any registration statement
filed in connection with a dividend reinvestment plan), and regular and periodic
reports, if any, which the Borrower shall have filed with the Securities and
Exchange Commission (or any governmental agency or agencies substituted
therefor) under Section 13 or Section 15(d) of the Securities and Exchange Act
of 1934, as amended, or with any national securities exchange (other than those
on Form 11-K or any successor form); provided, that documents required to be
delivered under this clause (d) which are made available on the internet via
EDGAR, or any successor system of the Securities and Exchange Commission shall
be deemed delivered; and

(e) promptly, from time to time, such other information regarding the Borrower
or any Significant Subsidiary (including the operations, business affairs and
financial condition of the Borrower or any Significant Subsidiary), or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

SECTION 6.05. Litigation and Other Notices. Promptly upon any Responsible
Officer of the Borrower obtaining knowledge of any of the following, furnish to
the Administrative Agent and each Lender written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any notice of intention of any person to
file or commence, any action, suit or proceeding, whether at law or in equity or
by or before any Governmental Authority, against the Borrower or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse Effect
or materially impair the Borrower’s ability to perform its obligations under
this Agreement;

(c) any change in the ratings by S&P or Moody’s of the Index Debt; and

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 6.06. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code; (b) furnish to the Administrative
Agent and each Lender as soon as possible after, and in any event within 30 days
after any Responsible Officer of the Borrower or any ERISA Affiliate knows that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
known to have occurred, could reasonably be expected to result in liability of
the Borrower in an aggregate amount exceeding $100,000,000 in any year, a
statement of a Financial Officer of the Borrower setting forth details as to
such ERISA Event and the action, if any, that the Borrower proposes to take with
respect thereto; and (c) furnish to the Administrative Agent and each Lender
within a reasonable period of time following receipt thereof, copies of any
documents involving a material change in liability described in Sections 101(k)
or 101(l) of ERISA that Borrower or any ERISA Affiliate may request with respect
to any Multiemployer Plan.

 

46



--------------------------------------------------------------------------------

SECTION 6.07. Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP and, upon reasonable notice,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of the Borrower or
any Significant Subsidiary during normal business hours and to discuss the
affairs, finances and condition of the Borrower or any Significant Subsidiary
with the officers thereof and independent accountants therefor; provided that,
so long as no Event of Default has occurred and is continuing, the Borrower
shall be required to reimburse the reasonable expenses incurred in connection
with such visits and inspections only once per year.

SECTION 6.08. Use of Proceeds. Use the Letters of Credit and the proceeds of the
Loans for any lawful corporate purpose.

SECTION 6.09. Environmental Laws. Except as, in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect:

(a) Comply in all material respects with, and undertake all reasonable efforts
to ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
comply as required in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as the
Commitments shall remain in effect, any Letter of Credit remains outstanding
(except to the extent (a) cash collateral shall have been provided in an amount
satisfactory to the applicable Issuing Lender to cash collateralize such Letters
of Credit or (b) other arrangements satisfactory to the applicable Issuing
Lender with respect to such Letters of Credit shall have been made (such
determinations to be made in the sole discretion of the applicable Issuing
Lender acting in good faith) or the principal of and interest on each Loan, all
Fees and all other expenses or amounts payable under this Agreement shall not
have been paid in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not cause or permit any of the
Subsidiaries to:

SECTION 7.01. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower or any of its Subsidiaries
existing on the date hereof provided that, in the case of the Borrower, any such
Lien securing Indebtedness for borrowed money in excess of $15,000,000 shall be
set forth in Schedule 7.01; and provided further that all Liens permitted by
this paragraph (a) shall secure only those obligations which they secure on the
date hereof;

 

47



--------------------------------------------------------------------------------

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of the Borrower or any Subsidiary;

(c) Liens for taxes not yet past due or which are being contested in compliance
with Section 6.03;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 6.03;

(e) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than capital leases), statutory obligations, surety
and appeal bonds, advance payment bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(h) Liens upon any property acquired, constructed or improved by the Borrower or
any Subsidiary which are created or incurred within 360 days of such
acquisition, construction or improvement to secure or provide for the payment of
any part of the purchase price of such property or the cost of such construction
or improvement, including carrying costs (but no other amounts), provided that
any such Lien shall not apply to any other property of the Borrower or any
Subsidiary;

(i) Liens on the property or assets of any Subsidiary in favor of the Borrower;

(j) extensions, renewals and replacements of Liens referred to in paragraphs
(a) through (i) of this Section 7.01, provided that any such extension, renewal
or replacement Lien shall be limited to the property or assets covered by the
Lien extended, renewed or replaced and that the obligations secured by any such
extension, renewal or replacement Lien shall be in an amount not greater than
the amount of the obligations secured by the Lien extended, renewed or replaced;

(k) any Lien of the type described in clause (c) of the definition of the term
“Lien” on securities imposed pursuant to an agreement entered into for the sale
or disposition of such securities pending the closing of such sale or
disposition; provided that such sale or disposition is otherwise permitted
hereunder;

(l) Liens arising in connection with any Permitted Receivables Program (to the
extent the sale by the Borrower or the applicable Subsidiary of its accounts
receivable is deemed to give rise to a Lien in favor of the purchaser thereof in
such accounts receivable or the proceeds thereof); and

 

48



--------------------------------------------------------------------------------

(m) Liens to secure Indebtedness if, immediately after the grant thereof, the
aggregate amount of all Indebtedness secured by Liens that would not be
permitted but for this clause (m), when aggregated with the amount of
Indebtedness permitted by Section 7.04(h), does not exceed the greater of
(i) $750,000,000 or (ii) 15% of Consolidated Net Tangible Assets as shown on the
most recent consolidated balance sheet delivered pursuant to Section 4.05 or
6.04(a) or (b), as the case may be.

SECTION 7.02. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease back such property; provided,
however, that the Borrower and the Subsidiaries may enter into any such
transaction to the extent the Lien on any such property (if such transaction
were treated as the incurrence of secured Indebtedness) would be permitted by
Section 7.01(m).

SECTION 7.03. Mergers, Consolidations and Sales of Assets. In the case of the
Borrower, merge into or consolidate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of, or permit the sale, transfer, lease or other disposition
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or agree to do any of the foregoing; provided, however, that any
person may merge into or consolidate with the Borrower in a transaction in which
the Borrower is the surviving corporation if no Event of Default or Default
shall have occurred and be continuing or would occur immediately after giving
effect thereto.

SECTION 7.04. Subsidiary Indebtedness. Permit any Subsidiary to create, incur,
assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 7.04 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(b) Indebtedness issued to the Borrower or any other Subsidiary;

(c) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement;

(d) Indebtedness of any person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary;

(e) Indebtedness as an account party in respect of trade letters of credit;

(f) Indebtedness arising in connection with any Permitted Receivables Program
(to the extent the sale by the applicable Subsidiary of its accounts receivable
is deemed to be Indebtedness of such Subsidiary);

(g) performance, advance payment, warranty and bid guarantees and other similar
guarantees of payment (other than in respect of Indebtedness for borrowed money)
made by a Subsidiary in the ordinary course of business; and

(h) other Indebtedness in an aggregate principal amount, when aggregated with
the amount of all Indebtedness secured by Liens permitted by Section 7.01(m),
not exceeding the greater of (i) $750,000,000 or (ii) 15% of Consolidated Net
Tangible Assets as shown on the most recent consolidated balance sheet delivered
pursuant to Section 4.05 or 6.04(a) or (b), as the case may be.

 

49



--------------------------------------------------------------------------------

SECTION 7.05. Financial Covenant. Permit Total Debt to exceed 60% of Total
Capitalization as of the last day of any fiscal quarter.

ARTICLE VIII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
this Agreement or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to this
Agreement, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or
Reimbursement Obligation or any Fee or any other amount (other than an amount
referred to in (b) above) due under this Agreement, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days following notice thereof;

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 6.01(a), 6.05(a) or 6.08 or in Article VII;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in this
Agreement (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f) the Borrower or any Significant Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
(excluding guarantees, which are covered by clause (ii) below) in a principal
amount in excess of $100,000,000, when and as the same shall become due and
payable, or (ii) fail to make any payment under any guarantee, if the aggregate
amount of the guaranteed obligations is in excess of $100,000,000, except to the
extent the Borrower or such Subsidiary is contesting in good faith the
requirement to make such payment, or (iii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (iii) is to cause such Indebtedness to become due
prior to its stated maturity and, in any case aforesaid in this clause (f),
corrective action satisfactory to the Required Lenders shall not have been taken
within 5 Business Days after written notice of the situation shall have been
given to the Borrower by the Administrative Agent at the request of the Required
Lenders;

 

50



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or a Significant Subsidiary or (iii) the winding-up or liquidation
of the Borrower or any Significant Subsidiary; and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(h) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or any Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate action to authorize any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not adequately covered by insurance as to
which the insurance company has acknowledged coverage in writing) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and
(x) the Borrower, such Subsidiary or any combination thereof shall not have
satisfied the same within 60 days, or caused execution thereon to be stayed
within 60 days, and such failure to satisfy or stay such judgment shall remain
unremedied for 5 Business Days after notice thereof shall have been given to the
Borrower by the Administrative Agent at the request of the Required Lenders or
(y) any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any Subsidiary to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

(k) there shall have occurred a Change in Control;

then, (A) and in every such event (other than an event with respect to the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder), shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein to the
contrary notwithstanding; and (B) in any event with respect to the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder), shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein to the contrary notwithstanding. With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder. After all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder shall
have been paid in full, if, at any time the amount of such cash collateral
account exceeds the then undrawn and unexpired amount of the Letters of Credit,
such excess amount shall be returned to the Borrower (or such other person as
may be lawfully entitled thereto).

 

51



--------------------------------------------------------------------------------

ARTICLE IX

THE AGENTS

SECTION 9.01. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible to any Lender for the negligence or misconduct of any agents
or attorneys in fact selected by it with reasonable care.

SECTION 9.03. Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys in fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

 

52



--------------------------------------------------------------------------------

SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any promissory note evidencing Loans as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 9.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys in fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of the Borrower or any
affiliate of the Borrower, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, advisors, attorneys in fact or affiliates.

 

53



--------------------------------------------------------------------------------

SECTION 9.07. Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Revolving Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Revolving
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in its capacity as an Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

SECTION 9.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower as though such Agent were not an Agent. With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall send a notice of resignation as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
subsection (g) or (h) of Article VIII with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s sending of a notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless become effective on the
30th day following the sending of such notice (except that in the case of
collateral security (if any) held by the Administrative Agent on behalf of the
Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as the successor Administrative Agent is appointed), and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article IX and of Section 10.05
shall continue to inure to its benefit.

 

54



--------------------------------------------------------------------------------

SECTION 9.10. Arrangers, Documentation Agent and Syndication Agent

Neither the Arrangers, the Documentation Agents nor the Syndication Agent shall
have any duties or responsibilities hereunder in their respective capacities as
such.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. Unless otherwise specified herein, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or other writing transmitted electronically (including in the
form of a .pdf attachment), as follows:

(a) if to the Borrower, at Waltham Woods, 870 Winter Street, Waltham,
Massachusetts 02451-1449, Attention of Jay B. Stephens, Senior Vice President,
General Counsel and Secretary (Telecopy No. 781-522-6471; Email:
jay_b_stephens@raytheon.com); with a copy to Richard A. Goglia, Vice President -
Treasurer (Telecopy No. 781-522-5831; Email: richard_a_goglia@raytheon.com) at
the same address;

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, Houston, Texas, Attention of Omar Jones (Telecopy No. 713-750-2938;
Phone No. 713-750-7912; Email omar.e.jones@jpmorgan.com); and

(c) if to a Lender, to it at its address (or telecopy number or email address)
set forth in Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other writing transmitted electronically (including in the form of a
.pdf attachment) or on the date five Business Days after dispatch by certified
or registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 10.01.

 

55



--------------------------------------------------------------------------------

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans, regardless of any investigation
made by the Lenders or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding (except to the extent (a) cash collateral
shall have been provided in an amount satisfactory to the applicable Issuing
Lender to cash collateralize such Letters of Credit or (b) other arrangements
satisfactory to the applicable Issuing Lender with respect to such Letters of
Credit shall have been made (such determinations to be made in the sole
discretion of the applicable Issuing Lender acting in good faith)) and so long
as the Commitments have not been terminated. The provisions of Sections 2.15,
2.17, 2.21 and 10.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns.

SECTION 10.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party when such assignments are made in
accordance with this Agreement; and all covenants, promises and agreements by or
on behalf of the Borrower, the Administrative Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) unless an Event of Default shall have occurred and be
continuing or except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund, the Borrower must give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof, (ii) unless a Competitive Loan is being assigned to a Lender, a
Lender Affiliate or an Approved Fund, the Administrative Agent must give its
prior written consent (which consent shall not be unreasonably withheld),
(iii) except in the case of an assignment to a Lender, a Lender Affiliate or an
Approved Fund, unless the Borrower and the Administrative Agent shall otherwise
agree to a lower dollar amount, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or the entire
remaining amount of the assigning Lender’s Commitment), (iv) the parties to each
such assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 from an assignor (except as provided in Section 2.22(c)(v) or in the case
of an assignment to a Lender Affiliate) and (v) the assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.04, from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.15, 2.17, 2.21 and 10.05, as well as to
any Fees accrued for its account and not yet paid). Any assignment by a Lender
of rights and/or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and/or obligations, as the case may be,
in accordance with paragraph (f) of this Section 10.04. For the purposes of this
Section 10.04, “Approved Fund” means any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) a Lender Affiliate or (c) an entity
or an affiliate of an entity that administers or manages a Lender.

 

56



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Loans and Competitive
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Assumption,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, or the financial condition of the Borrower or any
Subsidiary or the performance or observance by the Borrower or any Subsidiary of
any of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is legally authorized to enter into such Assignment and Assumption; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 4.05 or
delivered pursuant to Section 6.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The Borrower, the Administrative
Agent and the Lenders shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary, and such entries in the
Register shall be conclusive absent manifest error. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

57



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of the Borrower and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Lenders and
the Borrower. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other entities (any such
entity a “Transferee”) in all or a portion of its rights and/or obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall keep and maintain a Participant Register in accordance
with Section 10.04(k), (iv) the Transferee shall be entitled to the benefit of
the cost protection provisions contained in Sections 2.15, 2.17 and 2.21 (and
shall have the duty to mitigate under Section 2.22) to the same extent as if
they were Lenders (provided that, unless such participation was consented to by
the Borrower, each Transferee shall only be entitled to the benefit of the cost
protection provisions contained in Sections 2.15, 2.17 and 2.21 to the same
extent as its participating Lender, and further provided that any Transferee
shall be entitled to the cost protection provisions contained in Section 2.21
only if such Transferee complies with Section 2.21(h) as though it were a
Lender) and (v) the Borrower, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing any
fees payable hereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending any scheduled principal payment date
or date fixed for the payment of interest on the Loans or increasing or
extending the Commitments).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, “Company Private”,
“Raytheon Private” or “Proprietary”, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 10.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to a Federal Reserve Bank without the consent of the Borrower or
the Administrative Agent to secure extensions of credit by such Federal Reserve
Bank to such Lender; provided that no such assignment shall release a Lender
from any of its obligations hereunder or substitute any such Bank for such
Lender as a party hereto. In order to facilitate such an assignment to a Federal
Reserve Bank, the Borrower shall, at the request of the assigning Lender, duly
execute and deliver to the assigning Lender a promissory note or notes
evidencing the Loans made to the Borrower by the assigning Lender hereunder.

 

58



--------------------------------------------------------------------------------

(i) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to Section 2.01 or
2.03(e), provided that (i) nothing herein shall constitute a commitment to make
any Loan by any SPC and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPC hereunder shall utilize the Commitment of the Granting Lender
(and, if such Loan is a Competitive Loan, shall be deemed to utilize the
Commitments of all the Lenders) to the same extent, and as if, such Loan were
made by the Granting Lender. Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the related Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof. In addition, notwithstanding anything to
the contrary contained in this Section 10.04 or in Section 10.16, any SPC may
(x) with notice to, but without the prior written consent of, the Borrower or
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans and (y) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of a surety, guarantee or
credit or liquidity enhancement to such SPC.

(k) Each Lender that sells a participation shall, acting solely for this purpose
as an agent of the Borrower, maintain a “book entry” register (as described in
the applicable United States Federal income tax law and United States Treasury
regulations) on which it records the name and address of the proposed Transferee
and the principal amounts (and stated interest) of each such proposed
Transferee’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
and as having “ownership of an interest” (as such term is defined in the
applicable Treasury regulations) for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any person
(including the identity of any Transferee or any information relating to a
Transferee’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
reasonably requested by Borrower or Administrative Agent to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury regulations.

 

59



--------------------------------------------------------------------------------

SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees (i) to pay all
reasonable out-of-pocket expenses incurred by the Agents and the Arrangers in
connection with the syndication of the credit facility provided for herein and
the preparation and administration of this Agreement or in connection with any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions hereby or thereby contemplated shall be consummated), including
the reasonable fees, charges and

disbursements of Simpson Thacher & Bartlett LLP, counsel for the Agents and
(ii) to pay all out-of-pocket expenses incurred by any Agent, either Arranger or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement or in connection with the Loans made hereunder,
including the fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
counsel for the Agents, and, in connection with any such enforcement or
protection, the fees, charges and disbursements of any other counsel for any
Agent or any Lender. The Borrower shall not be obligated to reimburse
out-of-pocket legal expenses pursuant to the preceding sentence for more than
one law firm for the Agents incurred in connection with the preparation of this
Agreement or in connection with any particular amendment, modification or waiver
of the provisions hereof.

(b) The Borrower agrees to indemnify each Agent, each Arranger and each Lender,
each Affiliate of any of the foregoing persons and each of their respective
directors, officers, employees, advisors and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses result from
the gross negligence or willful misconduct of such Indemnitee.

(c) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement, or any investigation made by or on
behalf of any Agent or any Lender. All amounts due under this Section 10.05
shall be payable on written demand therefor.

SECTION 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or any affiliate,
branch or agency thereof to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that if any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of this Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, the
Swingline Lenders and the Lenders and (ii) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of set off. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

60



--------------------------------------------------------------------------------

SECTION 10.07. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or the payment of any Facility Fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan, or
extend the maturity date of any Letter of Credit to a date after the Termination
Date (except as provided in Section 3.01(a)), without the prior written consent
of each Lender affected thereby, (ii) change or extend the Commitment or
decrease the Facility Fees of any Lender without the prior written consent of
such Lender, (iii) amend or modify the provisions of Section 2.18, the last
sentence of Section 3.01(a), the provisions of Section 10.04(i), the provisions
of this Section or the definition of the term “Required Lenders”, without the
prior written consent of each Lender; provided further that no such agreement
shall (A) amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent, (B) amend, modify or otherwise affect the rights or duties
of any Issuing Lender hereunder without the prior written consent of such
Issuing Lender or (C) amend, modify or otherwise affect the rights or duties of
any Swingline Lender hereunder without the prior written consent of such
Swingline Lender.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.10. Entire Agreement. This Agreement and the Fee Letters constitute
the entire contract among the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

61



--------------------------------------------------------------------------------

SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.11.

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile or
electronic transmission (including in the form of a .pdf attachment) shall be
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

62



--------------------------------------------------------------------------------

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) The Administrative Agent, each Lender and the Borrower hereby irrevocably
and unconditionally waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this Section any indirect, special, exemplary, punitive or consequential
damages.

SECTION 10.16. Confidentiality. The Administrative Agent and each of the Lenders
agrees to keep confidential (and to use its best efforts to cause its respective
agents and representatives to keep confidential) the Information (as defined
below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that the Administrative Agent, any Lender or any
Lender Affiliate shall be permitted to disclose Information (a) to such of its
respective officers, directors, partners, employees, agents, affiliates and
representatives as need to know such Information, (b) to the extent requested by
any regulatory authority, self-regulatory authority or examining authority,
(c) to the extent otherwise required by applicable laws and regulations or by
any subpoena or similar legal process, (d) in connection with any suit, action
or proceeding relating to the enforcement of its rights hereunder, (e) to the
extent permitted by Section 10.04(g), or (f) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Agreement or (ii) becomes available to the Administrative Agent or any Lender on
a non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” shall mean all financial statements,
certificates, reports, agreements and information (including all analyses,
compilations and studies prepared by the Administrative Agent or any Lender
based on any of the foregoing) that are received from the Borrower or any
Subsidiary and related to the Borrower, any Subsidiary or any employee, customer
or supplier of the Borrower, other than any of the foregoing that were available
to the Administrative Agent or any Lender on a non-confidential basis prior to
its disclosure thereto by the Borrower, and which are in the case of Information
provided after the date hereof, clearly identified at the time of delivery as
confidential, “Company Private” or “Proprietary”. The provisions of this
Section 10.16 shall remain operative and in full force and effect regardless of
the expiration and term of this Agreement.

SECTION 10.17. Waiver and Consent of the Existing Credit Agreements. Each Lender
(a) which is a Lender (as defined under the Existing Two-Year Credit Agreement)
under the Existing Two-Year Credit Agreement hereby (i) waives the requirement
of Sections 2.10 and 2.12 of the Existing Two-Year Credit Agreement that
termination of Commitments (as defined under the Existing Two-Year Credit
Agreement) and prepayments of Loans (as defined under the Existing Two-Year
Credit Agreement), respectively, may only be made upon at least three Business
Days’ prior irrevocable written notice and (ii) consents to the Borrower
prepaying the Loans (as defined under the Existing Two-Year Credit Agreement)
and terminating the Commitments (as defined under the Existing Two-Year Credit
Agreement) under the Existing Two-Year Credit Agreement on the date of
effectiveness of this Agreement and (b) which is a Lender (as defined under the
Existing Three-Year Credit Agreement) under the Existing Three-Year Credit
Agreement hereby (i) waives the requirement of Sections 2.12 and 2.14 of the
Existing Three-Year Credit Agreement that termination of Commitments (as defined
under the Existing Three-Year Credit Agreement) and prepayments of Loans (as
defined under the Three-Year Existing Credit Agreement), respectively, may only
be made upon at least three Business Days’ prior irrevocable written notice and
(ii) consents to the Borrower prepaying the Loans (as defined under the Existing
Three-Year Credit Agreement) and terminating the Commitments (as defined under
the Existing Three-Year Credit Agreement) under the Existing Three-Year Credit
Agreement on the date of effectiveness of this Agreement.

 

63



--------------------------------------------------------------------------------

SECTION 10.18. USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 10.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) such Defaulting Lender shall be entitled to receive a Facility Fee for any
period during which such Lender is a Defaulting Lender only to extent allocable
to the sum of (i) the outstanding principal amount of the Revolving Loans funded
by such Lender, and (ii) its L/C Exposure for which it has provided cash
collateral;

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.08); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposure plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) any Lender’s Revolving
Credit Exposure after giving effect to such reallocation does not exceed such
Lender’s Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lenders only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Article VIII for so long as such
L/C Exposure is outstanding; provided that the amount so cash collateralized (or
the appropriate portion thereof) shall no longer be required to be held as cash
collateral, and shall be released to the Borrower, following (A) the elimination
of such Defaulting Lender’s L/C Exposure with respect to the Letters of Credit
or (B) the determination by the Administrative Agent and each Issuing Lender
that there exists excess cash collateral;

(iii) such Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.03(a) with respect to such Defaulting Lender’s L/C Exposure during the
period such Lender is a Defaulting Lender only to extent allocable to its L/C
Exposure for which cash collateral has been provided by the Defaulting Lender;

 

64



--------------------------------------------------------------------------------

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.03(a) shall be adjusted in accordance with such non-Defaulting
Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.03(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the applicable Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be reallocated to the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower or such Defaulting Lender, and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 10.19(c)(i) (and such Defaulting Lender shall not
participate therein).

(e) if (i) a Bankruptcy Event with respect to a Lender Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and no Issuing
Lender shall be required to issue, amend or increase any Letter of Credit,
unless such Swingline Lender or such Issuing Lender, as the case may be, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
such Swingline Lender or such Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder arising from either the Swingline
Loan or Letter of Credit then proposed to be issued or such Swingline Loan or
Letter of Credit and all other L/C Obligations as to which such Swingline Lender
or Issuing Lender, as the case may be, has actual or potential exposure;

(f) any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.06 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder; third, to
cash collateralize the Issuing Banks’ fronting exposure with respect to such
Defaulting Lender; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (i) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(ii) cash collateralize the Issuing Banks’ future fronting exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans or
participations in Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto; and

 

65



--------------------------------------------------------------------------------

(g) in the event that the Administrative Agent, the Borrower, each Swingline
Lender and each Issuing Lender each agrees in writing that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

Notwithstanding anything to the contrary contained herein, the rights and
remedies against a Defaulting Lender hereunder are in addition to other rights
and remedies which the Borrower may have against such Defaulting Lender with
respect to such Defaulting Lender’s failure to fund any portion of its Loans
required to be funded by it hereunder, and which the Administrative Agent, the
Swingline Lender, the Issuing Lender or any Lender may have against such
Defaulting Lender with respect to any such failure.

[Remainder of page left blank intentionally; Signature page to follow.]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RAYTHEON COMPANY, as the Borrower

By:  

/s/ Richard A. Goglia

Name:   Richard A. Goglia Title:   Vice President—Treasurer

JPMORGAN CHASE BANK, N.A.,

as a Lender and as Administrative Agent

By:  

/s/ Aized A. Rabbani

Name:   Aized A. Rabbani Title:   Vice President

BANK OF AMERICA, N.A.,

as Syndication Agent and as a Lender

By:  

/s/ Kenneth J. Beck

Name:   Kenneth J. Beck Title:   Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Documentation Agent and as a Lender

By:  

/s/ Brian Reed

Name:   Brian Reed Title:   Managing Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Documentation Agent and as a Lender

By:  

/s/ Karl Studer

Name:   Karl Studer Title:   Director

By:  

/s/ Stephan Brechtbuehl

Name:   Stephan Brechtbuehl Title:   Assistant Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:  

/s/ Mark Thompson

Name:   Mark Thompson Title:   Authorised Signatory

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP Paribas By:  

/s/ Berangere Allen

Name:   Berangere Allen Title:   Director

By:  

/s/ Melissa Balley

Name:   Melissa Balley Title:   Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Crédit Agricole Corporate & Investment Bank By:  

/s/ Michael Madnick

Name:   Michael Madnick Title:   Managing Director

By:  

/s/ Yuri Muzichenko

Name:   Yuri Muzichenko Title:   Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:  

/s/ Edward D. Herko

Name:   Edward D. Herko Title:   Director

By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

By:  

L. Peter Yetman

Name:   L. Peter Yetman Title:   Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC [Insert Name of Lender]

By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

By:  

/s/ Joselin Fernandes

Name:   Joselin Fernandes Title:   Associate Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.

By:  

/s/ David Mallett

Name:   David Mallett Title:   Managing Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Australia and New Zealand Banking Group Limited

By:  

/s/ Robert Grillo

Name:   Robert Grillo Title:   Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC

By:  

/s/ Julia R. Franklin

Name:   JULIA R. FRANKLIN Title:   VICE PRESIDENT   F014

By:  

/s/ Dennis McClellan

Name:   DENNIS MCCLELLAN Title:   ASSISTANT VICE PRESIDENT   M040

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Bank of New York Mellon

By:  

/s/ Kenneth P. Sneider, Jr.

Name:   Kenneth P. Sneider, Jr. Title:   Managing Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Bank of Nova Scotia

By:  

/s/ David Mahmood

Name:   David Mahmood Title:   Managing Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

By:  

/s/ Maria Iarriccio

Name:   Maria Iarriccio Title:   Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Abu Dhabi International Bank

By:  

/s/ David Young

Name:   David Young Title:   Vice President

By:  

/s/ William Ghazar

Name:   William Ghazar Title:   Senior Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Gulf International Bank B.S.C.

By:  

/s/ Gregga J. Baxter

Name:   Gregga J. Baxter Title:   Senior Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Intesa Sanpaolo S.p.A., New York Branch

By:  

/s/ Cristina Cignoli

Name:   Cristina Cignoli Title:   AVP

By:  

/s/ Robert Wurster

Name:   Robert Wurster Title:   SVP

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

Riyad Bank, Houston Agency

By:  

/s/ William B. Shepard

Name:   William B. Shepard Title:   General Manager

By:  

/s/ Paul N. Travis

Name:   Paul N. Travis Title:   VP & Head of Corporate Finance

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION [Lender] By:  

/s/ Shuji Yabe

  Shuji Yabe   Managing Director

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:  

/s/ Clifford Hoppe

Name:   Clifford Hoppe Title:   Second Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Michael Dickman

Name:   Michael Dickman Title:   Vice President

 

SIGNATURE PAGE – FIVE-YEAR RAYTHEON CREDIT AGREEMENT